 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDWilliam B.Patton Towing Company and Tex-TowInc.andInland Boatmen's Union of the SeafarersInternationalUnion of North America,Atlantic,Gulf, Lakes&InlandWaters District,AFL-CIO.Cases 23-CA-3102 and 23-RC-3170December 12, 1969DECISION, ORDER, AND DIRECTIONBY MEMBERSFANNING, BROWN, AND ZAGORIAOn April 9, 1969, Trial Examiner RameyDonovan issued his Decision in the above-entitledproceeding finding that the Respondent had notengaged in the alleged unfair labor practices andrecommending that the complaint be dismissed in itsentirety,assetforthintheattachedTrialExaminer'sDecision.The Trial Examiner furtherfound the Petitioner's(herein referred to as theUnion) objections to the conduct of the election inCase 23-RC-3170 without merit, sustained certain oftheEmployer's objections, sustained some andoverruled other challenges to ballots cast in thatelection,andmade alternative recommendationsthat the results of the election be certified in theevent the revised tally of ballots shows the Unionhas not received a majority of votes cast in theelection,but that should the Union acquire amajority vote, the election be set aside and a secondelection directed.Thereafter the Charging Party filed exceptions tothe Trial Examiner's Decision and a brief in supportthereof; the Respondent filed cross-exceptions' andanansweringbrieftotheChargingParty'sexceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Boardhas consideredthe TrialExaminer'sDecision,the exceptions and briefs, andthe entire record in these cases,and hereby adoptsthe findings,conclusions,and recommendations ofthe Trial Examiner except as modified herein.'The Respondent excepts only to the Trial Examiner's failure to grant itsrequest for a continuance and an opportunity to prepare its defenses to theamended complaint(the complaint was amended at the hearing by theaddition of Barrett as a discrimmatee)contending that it wastherebydenied a fair hearing At the hearing the Trial Examiner made it clear thattheRespondent would be afforded additional time, if needed,to preparewith respect to the amendment to the complaint;the Respondent,however,did not request additional time.As we agreewith the TrialExaminer'sdismissalof theBarrett allegation on the merits,we find itunnecessary topass on the Respondent's exceptionNor do we, in these circumstances,deem it necessary to pass on or adopt his discussion of the propriety ofpermitting amendment of the complaint at the hearing(SeeAce DropCloth Co., Inc.178 VLRB No 107).The Objections to the ElectionThe Trial Examiner sustained the Employer'sObjections 6 and 13. Objection 6 alleges that theUnion "engaged in acts of bribery or financialinducementby having made gifts of intoxicatingliquors, alcoholic beverages and other luxuries to theemployeesas an inducementto have employees voteforPetitionerintheelectionand/orasaninducementtohave employees reveal how theyvoted...."As found by the Trial Examiner, on August 16,1968,2Glidewell, a union representative, came onboard the docked BINION (the election on theBINION was held on August 19) with some unionmaterial and whiskey. Glidewell, Heaton, the mate,and deckhand Orme became involved in a pokergameduring which they partook of the whiskey.Orme testified that Glidewell talked union andasked them to join. It is not clear whether the TrialExaminer relied on this incident as a ground forsetting asidethe election. In any event we do notbelieve that providing alcoholic beverages in suchcasualcircumstances should be construed as anattempt to buy votes or warrants setting aside theelection.'The second "whiskey incident" occurred on theday of the election. According to Orme, before theAugust 19 election on the BINION, Glidewellapproached Orme, and said that Captain Lawyerhad signed a union card and that he (Glidewell)wanted to show the card to Orme; Orme repliedthat he was not interested. Glidewell also told Ormethat the outcome of the election hinged on Orme'svote.4At the election the Union challenged Orme'sballot on the ground that he was a supervisor. Afterthe election Glidewell, according to Orme, askedhim how he voted and said that if Orme gave himthis information Orme's ballot would not be openedand the Company would not know how he voted.During the conversation Glidewell mentioned that hehad two bottles of whiskey that he had not yet hada chance to bring aboard.TheTrialExaminer found that Glidewell'spostelection conduct constituted grounds for settingaside the election because it involved "the use, as acalculated tactic, of a tangible gift of some value,whiskey, .... to interfere with the Board's electionprocess, particularly the secrecy of the ballot of anindividual voter." The Trial Examiner noted thatwhile the whiskey was not actually producedGlidewell clearly indicated its availability. The TrialExaminerreasoned that if Orme told Glidewell hevoted for the Union and Glidewell believed him theUnion would not press its challenge to Orme's'Unless otherwise indicated all dates refer to 1968'SeeWagner Electric Corporation,167 NLRB No. 75, fn. 2'We agree with the Trial Examiner's finding that Glidewell's attempt toshow Orme Lawyer's authorization card does not constitute grounds to setaside the election, and therefore that Objection 9, which the TrialExaminer considered together with Objection 6, is of no merit1180 NLRB No. 16 WILLIAM B. PATTON TOWING COMPANYballot.On the other hand, if Orme indicated he hadvoted against the Union or refused to reveal how hevoted("indicating,"accordingtotheTrialExaminer, "that he had voted against the Union")then the Union would press its challenge to Orme'sballot.'Inour opinion the above incident does notconstitutegrounds for setting the election aside.Initially,we note that the incident occurred after theelection. It is clear that such postelection conductcould not have destroyed the laboratory conditionsforwhich the Board strives in the conduct ofelections,or, in fact, have influenced or affectedOrme's vote.Additionally,we note that Orme'stestimony concerning the whiskey was not only inresponse to an obviously leading question but thathis answer does not evidence that the whiskey wasoffered, if it were offered, as an inducement fordisclosing how he voted. Moreover, we are unwillingon the basis of the minimal evidence adduced onthis point to adopt the reasoning and to draw thenumerous inferences which the Trial Examiner drewinreaching his conclusion.6 In our opinion, thisincident does not warrant setting aside the election.Accordingly, we will overrule Employer's Objection6.TheTrialExamineralsofoundEmployer'sObjection 13 to be grounds for setting aside theelection.'The Trial Examiner found that some supervisorswere solicited by the Union (Captain Lawyer andmate Heaton) and participated in and assisted theUnion in its campaign. Applying the principlesapplicable to such situations, the Trial Examinerfound that the employees did not believe that thesupervisorswereactivelyparticipatingintheUnion's campaign because the Employer was infavor of the Union, since the Employer had made itclear that it was opposed to the Union. In spite ofthis finding, however, the Trial Examiner concludedThe Trial Examiner'sfinding is based entirely on the followingtestimony elicited on direct from OrmeQ Would you tell us about your conversation with Mr Glidewellafter the election"A Well, he asked me to tell him how I had voted,that if I would tellhim my vote wouldn't be opened and that the Company wouldn't knowhow I voted And I just told him I didn'tcare if the Company knew howIvotedQ Did he mention whiskey or anything)A Yes, he said he had two fifths of whiskey that he didn't have achance to bring aboard yet'For example,the Trial Examiner stated that if Orme refused to revealhow he voted this would indicate he voted against the Union It is obvious,however, that this is not the only possible inference to be drawn from sucha refusal, for among other things,it is possible that Orme believed a secretballot election was precisely that For this and similar reasons the Boardrefuses to speculate on how an employee has voted or why a voterresponds as he does when questioned as to how he will vote or has voted'Objection 13 alleges "that one or more of the Employer's supervisors,without the Employer'sknowledge or consent,initiated,instigated,participatedand/or assisted Petitioner'sorganizational activitiesSuchcontinuous,directandsubstantialassistencegiventoPetitioner'sorganizational activities by Employer's supervisors tainted the election andthusdeprived the employees of the right to an uncoerced and freechoice65that the laboratory conditions for an election areadversely effected "when a union, as here, solicitsand secures supervisory help in the union campaign"and constituted grounds for setting the electionaside.In the circumstances of this case we are unable toagree with the Trial Examiner's finding. Initially, wenote that applying the proper standards the TrialExaminer found that the employees were not misledby the supervisor's activity since the Employer hadmade it clear that it was opposed to the Union.Moreover, in our opinion, the Trial Examiner'sadditional finding, upon which he sustained theobjection,thatthe laboratory conditions wereaffectedbythesupervisors'(thecaptains')participationappearswithoutmerit. In fact, itappears that the supervisors in question did notknow or were not certain of their status untilAugust 6, 1968.8 The record reveals that untilAugust 6, the supervisors' (captains and mates)thought they were eligible to become union membersand vote in the election." The Trial Examiner reliedon this very fact in dismissingan 8(a)(1) allegation.He found that "the relationship of Lawyer and hismen was more that of employees of the Company,all of whom the Union was attempting to organize,rather than. that of management and rank-and-file,"and that Lawyer when talking to his men wasexpressing his own view and that this is most likelyhow the men understood it.Inour view the relationship (fellow employeesrather than management and rank-and-file) that theTrialExaminerfoundexistedbetweenthesupervisors and theirmen in hisdiscussion of the8(a)(1) allegations applies with equal significance toObjection 13.We believe the men themselves wouldconsider the above found relationship the sameregardless of whether the captains were speaking foror against the Union. Given the relationship whichexisted between the supervisors and their men, weareoftheopinion that the fact that somesupervisorsparticipated in the Union campaignneither influenced the results of the election noraffected the laboratory conditions the Board seekstomaintain.Accordingly,we shall overruleEmployer's Objection No. 13.We agree with the Trial Examiner's findings withrespect to the challenged ballots and shall direct thattheballotsofBooth and Orme be opened andcounted.HavingoverruledtheEmployer'sobjections, however, we will not, as did the Trial'On that date the Stipulation for Certification upon Consent Electionwas approved,captains and mates were excluded from the unit'Thus Captain Lawyer, whom the Trial Examiner credited, testified, "Ithought I was supposed to vote too I didn't know any different I foundout later that just the deckhands and cooks were voting ""Additionally,itshould be noted that Patton, Sr,theEmployer'spresident,did nothing to clarify the situation,to which the Employer nowobjectsFor according to Captain Lawyer, Patton, Sr.told him he (Patton)could not discuss the Union with Lawyer, pro or con, and Patton, Srtestified he told anyone in his employ who mentioned the Union that he(Patton)could not discuss it 66DECISIONSOF NATIONALLABOR RELATIONS BOARDExaminer,order the election set aside and a newelectionheld in the event the Union obtains amajority after the challenged ballots are opened andcounted.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby orders that the complaintherein be,and it herebyis,dismissed in itsentirety.DIRECTIONIt is hereby directed that the Regional Directorfor Region 23 open and count the ballots of Ray Q.Booth and Mike Orme,and thereafter prepare andcause to be served upon the parties a revisedtally ofballots, including therein the count of the aboveballots. If, according to the revised tally of ballots,the Petitioner has received a majority of the validballots cast in the election, the Regional Director isdirected to certify Inland Boatmen's Union of theSeafarers InternationalUnion of North America,Atlantic,Gulf,Lakes & Inland Waters District,AFL-CIO,as the exclusive bargaining agent for theemployees in the appropriate unit.If,according tothe revised tally of ballots, the Petitioner has notreceived a majority of the valid ballots cast in theelection,the Regional Director is directedto certifythe results of said election.TRIAL EXAMINER'S DECISIONRAMEYDONOVAN,TrialExaminer:Theabove-captioned Union, herein referred to as the Union,filed a charge against the above-named Company,hereinreferred to as the Company or Respondent, on August 14,1968. Seven named employees,Campbell, Barrett, Keeton,Goodwin,Booth,Guillory,and Beard were alleged in thecharge to have been discriminatorily discharged.A "FirstAmended" charge was filed by the Union on August 27,1965, naming employee Hendry as a discriminatee inaddition to the previously named seven employees. A"Second Amended" charge was filed on September 13,1968,naming five discriminatees,Barrett,Keeton,Goodwin, Beard and Hendry, out of, and instead of, thepreviously named eight employees.A "Third Amended"charge,filedOctober 17, 1968, reduced the allegeddiscriminatees to four, Barrett,Keeton,Goodwin andBeard.On October 22, 1968, by letter,theRegionalDirector of the Board's Region 23, Houston, Texas,advised the Union, with copy to the Respondent that theRegionalofficehad concluded that the Company hadviolated theAct "only as to the discharges of WadeGoodwin andWilliamBeard.However,as there isinsufficient evidence of violation of Section 8(a)(3) as tothe discharges of Carl Barrett and O. F. Keeton, furtherproceedings are not warranted as to these allegations. Iam, therefore refusing to issue complaint against theEmployer as to the alleged violations of Section 8(a)(3)pertaining to- Barrett and - Keeton.My refusal toissue complaint as to the non-meritorious matters allegedas violationsof the Act [Barrett and Keeton] does notaffect these meritorious portions of the charge as set forthherein above." The letter then notified the Union of itsright to obtain review of the above action of refusing toissuecomplaintregardingBarrettandKeetonbyappealing to the General Counsel of the Board inWashington, D.C.A complaint was issued by the General Counsel of theBoard by the Regional Director on November 7, 1968,alleging acts of interference and coercion by Respondentin the form of statements and threats in violation ofSection 8(a)(1) of the Act as well as the discriminatorydischarge of employees Goodwin and Beard in violation ofSection 8(a)(3) and (1) of the Act. On November 8, 1968,the resolution of challenged ballots and objections to anelection filed by both the Company and the Union wereconsolidatedforthepurposeofhearingwith theabove-mentioned complaint proceeding.Meanwhile, the Union, having obtained an extension ofthe time for appeal from the Regional Director's refusalto include Barrett and Keeton in the complaint, filed anappeal from such action with the General Counsel of theBoard on November 16, 1968, with copy to the RegionalDirector and the Company. By letter of December 5,1968, the General Counsel of the Board denied the appeal,with copies thereof to all parties. The said denial stated,inter aliathat "Insufficient basis existed to support afinding that Barrett or Keeton were discriminatorilydischarged rather than that they failed to report for workas scheduled on August 10 when their regular 10-day reliefperiod expired. It was noted that Barrett was admittedlyunavailable on the above date and that he was unable toaccept the next normal tour which began August 20,becauseofhisanticipatedreturntoschoolaboutSeptember 1."The case was heard in Houston, Texas, on December18, 19, 20, 1968, with all parties represented by counsel.At the inception of the hearing, counsel for the GeneralCounsel moved to amend the complaint by adding Barrettas an alleged discriminatee,inaddition to Beard andGoodwin who had been in the complaint originally. TheGeneral Counsel stated that the day before, in a trialpreparation session, one of the Respondent's dischargedsupervisors had given evidence to the counsel for theGeneral Counsel relating to Barrett of which the regionhad not previously been aware. It was apparently decidedat that time to amend the complaint at the hearing thenext day to include Barrett as a discriminatee. Counsel fortheGeneral Counsel on the same afternoon before thehearingadvisedRespondent'scounseloftheaforementioned plan to amend and advised him of thegeneral nature of the new evidence.Respondent objected to the Barrett amendment of thecomplaint at the hearing, pointing out that the Barrettaspect of the charge had been dismissed by the Directorand that the General Counsel had upheld the RegionalDirector on appeal. I allowed the amendment to thecomplaint and the Barrett termination was fully litigated.'Respondent made it clear that in proceeding to litigate theBarrett matter, it was not thereby waiving its objection tothe amendment of the complaint regarding Barrett.Ihave given further consideration to the amendment ofthe complaint at the hearing to include Barrett and it is'Respondent,at the time the amendment was permitted, requested acontinuance of the hearing.This was denied.Respondent was allowed todefer cross-examination on the new evidence relating to Barrett and wasafforded an opportunity to request additional time if needed to meet theBarrett aspect of the complaint. WILLIAM B. PATTON TOWING COMPANYnow my opinion that he was in error in allowing theamendment.The nature of a charge under the Act has often receivedthe attention of the Board and the Courts. It is wellestablished that a charge is not a pleading but that itserves to set the investigatory machinery of the Board inmotion.' A complaint may be broader than the charge,including allegations not contained in the charge, and acomplaint under various conditions, may, of course, beamended prior to the issuance of an order in the case.' Ithas been held that the dismissal of a charge by a RegionalDirector does not constituteres judicataand that a partyisnot stopped from filing a new charge on the samematter on which a complaint be issued.'In the StarBeefcase, above, a union had filed a secondamended charge which included an 8(a)(5) allegation.Subsequently, because of the death of a key witness, theunion organizer, the Union believed that it would beunable to establish the 8(a)(5) violation. The Union thenfiled a third amended charge which contained no 8(a)(5)allegation.At the hearing, the Board amended itscomplaint to include a Section 8(a)(5) allegation. Both theBoard and the Court, in upholding the amendment to thecomplaint, focused on the fact that the earlier charges hadnever been withdrawn and were still before the Board andwere not superseded by the third amended charge.' As theCourt observed, the Board "was entitled to consider thesecond amended charge as still before it for the purpose ofsustaining a complaint thereon."The instant situation is not one where the chargeallegedBeard and Goodwin as discriminatees and theGeneral Counsel in the course of investigation discoveredthat Barrett was also discriminated against and thereforeaddedBarretttothecomplaintoriginallyorbyamendment. Nor is it theStar Beefsituation where viableearlier charges had neither been withdrawn nor dismissedand thereby served as a basis for the complaint allegation.The fact that in the instant case there was an outstandingviable charge as to Beard and Goodwin, in our opinion,does not place the matter as one where the charge simplyserved to set the Board's investigatory machinery inmotion and resulted in an amended complaint thatincludedBeard,Goodwin and Barrett. The charge andamended charges had set the investigatory process intoaction and as the result thereof a specific and definitiveactionwas taken by the Regional Director, namely,dismissal of the charge allegation regarding Barrett. Inthis region and in every other region of the Board, thestandard language and expression of a nonmeritoriouschargeoranonmeritoriouspartofanotherwisemeritorious charge by the Regional Director is that he isrefusing to issue a complaint on the charge or on the partthereof which his investigation has found to be lacking inmerit. If this refusal to issue complaint on the charge oron some part thereof is not appealed or, if appealed, theappeal is denied, the charge or part thereof involved, inour opinion, has been dismissedand is,for all practicalpurposes, dead. Since a complaint must be based on aviable charge,albeitthecomplaint need not be confined tothe charge if the investigationset in motionby the chargehas revealed an additional violation, we do not perceive'N.L.R.B.v.StarBeef Co..193 F.2d 8(C.A 1).'N.L.R.B. v.DinionCol! Co.,201 F.2d484 (C.A. 2).'Jersey CityWelding & Machine Works,Inc., 92 NLRB 510'Although not part of the factual picture in the case,it is also quite clearthat not only was there no withdrawal of the earlier charges but there wasalso no dismissal of such charges.67,that in the instant case that the charge as to Beard andGoodwin can serve as a vehicle for Barrett being added to''the complaint when the portion of, the'' charge involvingBarrett was specifically dismissed and the dismissal wassustained by the General Counsel. The charge, as filedoriginally,had not only set in motion the Board'sinvestigatoryprocessbuthad focused that processspecifically on Barrett who, with others, was named in thecharge.And as the result of the investigation, the Barrettpartof the charge was dismissed by the RegionalDirector. The General Counsel affirmed the dismissal onappeal. The charge as to Barrett was dead.We now consider the possibilities- regarding (1) therevival or (2) the new birth of an allegation that Barretthad been discriminatorily terminated on August 10, 1968.We use the term (1) revival with respect to the possibilityof resurrecting and reinstating that portion of the chargethat had been dismissed, to wit, the part of the chargeasserting that Barrett had been discriminated against andillegally terminated. The term (2) new birth refers to anew charge alleging what had been alleged in the portionof the old charge that had been dismissed. The last namedpossibility presents no problem. A new charge alleging anillegal termination of Barrett on August 10 could havebeen filed at any time subsequent to the dismissal andaffirmation thereof on appeal of the original Barrettallegation in the prior charge and prior to the amendmentof the complaint on December 18. Since, presumably, thenew charge would be in the context of the newlydiscovered evidence which the counsel for the GeneralCounsel would use and used as justification for amendingthe complaint, the new charge would be viable and wouldfurnish the necessary basis for the amendment to thecomplaint.However, a new charge was not filed. Thisleavesuswith the question of a possible revival orreinstatementof that portion of the prior chargeconcerning Barrett that had been dismissed.Revival or reinstatement of a charge or a portion of acharge that was dismissed and affirmed on appeal presentssome problems.Aside from a situation where thedismissal was attributable to fraud or concealment of afraudulent nature regarding evidence, it is doubtful, webelieve, that a Regional Director or anyone else can reviveor reinstate a dismissed charge or a dismissed portionthereof.The critical obstacle is not necessarily the6-months statute of limitations in Section 10(b) of theAct.The basic problem will appear if we take twoillustrations. In one case, the dismissal and the attemptedorcontemplatedrevivalandreinstatementof thedismissed and unappealed or dismissed and affirmed onappeal charge or portion thereof are all within the6-month period and are premised on newly discoveredevidence.' In the other case, the attempted revival orreinstatement of the dismissed charge or part thereoftakes place 8 months, or t year or 2 years after theoriginaldismissaland also on the premise of newlydiscovered evidence. It is doubtful if anyone wouldcontend that revival or reinstatement could take place inthe last mentioned situation. And the reason for such aconclusionwouldnotbethe6-month statute oflimitations, for, if a dismissed charge or part thereof canbe revived or reinstated it would be the original andtimely-filed charge that was being revived or reinstated,notwithstanding that the revival occurred many months oryears after the dismissal. Quite apparently the critical'We are,of course,assuming no fraud element in the dismissal 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDfactor is whether a dismissed charge or position thereofcan be revived or reinstated at any time.If reinstatement or revival is permissible then it can bedone at any time and the entire concept of a charge orSection 10(b) and the 6-month period can be nullified. Itisour conclusion that absent the involvement of fraud orrelated conduct in the dismissal, a dismissed charge orportion thereof, after affirmance on appeal or absent anappeal, cannot be revived or reinstated. Consequently,since no new charge with respect to Barrett was filed afterthe dismissal, including at the hearing,itisour opinionthat the amendment to the complaint at the hearing wasnot permissible and that the Trial Examiner was in errorin permitting such amendment. We therefore reverse ourruling thereon and recommend the exclusion of the Barrettallegation from consideration.However, in view of thefact that thisruling isbased on a procedural point, weshall consider the litigated Barrett allegation on the meritsin the event that our proceduralruling isnot upheld.Overall, we believe that this approach will prevent unduedelay in the ultimate disposition of the case.1.JURISDICTIONRespondentPattonandTex-TowareTexascorporations that at all relevanttimeshave maintainedtheirofficeandprincipalplaceofbusinessatFriendswood, Texas. They are engaged in the business ofproviding tugboat services and the hauling of barges.Patton operates three tugboats, the Industrial State; theC.G.Andler, and the Big D. Tex-Tow is a holdingcompany for the tugboat Jack Binion and two barges, theGeorge Jr. and the David. The two companiesare a singleintegrated enterprise and affiliatedbusinesswith commonofficers,ownership, directors and operators; a commonlaborpolicy is formulated and administered by thedirectors and operators.During a representative 12-month period, Respondent,in the course of its business operations, performed servicesinexcess of $50,000 for Dow Chemical Company andother firms in Texas, each of which purchased goods, andservices in excess of $50,000 directly from points outsidethe State of Texas.Respondent is an employer engaged in commercewithin the meaning of the Act. The Union is a labororganization within the meaning of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESJones,anorganizer for the Union, testified thatorganizationalactivityamong Respondent's employeescommenced in March 1968. Since the evidence in thisrecord relates to events in the latter part of July andAugust, the pre-July union activity is not known.Patton, Sr., is president of both companies and Patton,Jr., isgeneralmanagerof Patton and vice-president incharge of operations of Tex-Tow. Both Pattons participateactively inrunning the business.Each tugboat has its own crew and the crew relates tothat particular boat and there is little or no interchangebetween crews on different boats. A boat crew usuallyconsistsof a captain, relief captain, mate, cook and twodeckhands. The first three of the foregoing are the officersor "front end men." They generally rotate with only twobeing on board at any onetime.'The deckhands arerelativelyunskilledmen, who, as far as steadiness orcontinuity of employment are concerned,are itinerant inhabit.The pay for a deckhand is $16 per day plus 10percent bonus or $18 on a large boat. Their normal tourof duty on a boat is 20 days on and 10 days off.Sometimes a man will continue beyond his normal 20days without relief, either because he needs the money orfor some other reason. Although not paid during the 10days off, the employee is carried as an employee andnormally can be expected to commence a new 20-dayperiod after the expiration of his 10 days off. However,the return to work after 10 days off is not automatic. Inmost instances, the deckhand will contact the Pattons nearthe end of his 10 days off to see if and when and where heis to report back to the boat. If the man or men are inHouston, for instance, when they call and Respondenttells them he needs them on the boat and the boat at thetime isdocked in San Antonio, Respondent will transportthem to San Antonio by car. By the same token, if a manisrelieved at Beaumont, for instance, Respondent willfurnish transportation back.Respondent itself may initiate a telephone call to a manif it has an opening on a boat This is generally confinedtowhat the Respondent considers "good" telephonenumbers, i.e. a number that through past experienceRespondent considers reliable as a means of contactingtheman. Some telephone numbers that Respondent mayhave are apparently somewhat uncertain such as bars ornon-permanent abodes.Men call Respondent at varioustimes seeking employment. If nothing is available at thetime,Respondent enters the name and telephone numberin a book. If subsequently an opening occurs, Respondentwill try to contact the most recent call-ins first. This isbased on the belief or experience that the earlier callershave become unavailable for one reason or other and thatthe chances of finding a ready man is greater among themost recentcall-ins.The boat captains are in telephonecommunication with the Pattons on a daily basis, havingradio telephone or some such method available on theboats. The captain advises the home offices of upcomingcrew reliefs for various crew members at different times orwill advise that a crew member although due for reliefwishes to ride beyond his 20 days.Turnover among employees is substantial. The turnoverarisesnot only at the end of normal tours of duty or offtime but during a 20-day tour a man may simply leave theboat at some port and fail to return. This is notuncommon. Patton, Sr., testified that the help situation attimesis such that he will hire a "warm body."The TerminationsBarrettwas a young man, a student, who first went towork for Respondentduring his summervacation in 1968.His testimonyindicatesthat he had telephoned Patton,Jr., about a job and he was hired on June 14. He went towork on the tugboat Andler, as a deckhand under CaptainLawyer and worked for 4 or 5 daysuntilthe Andler hit anobstacleand was sentto the shipyard for repair. Therepair took about 2 weeks. Patton, Jr., telephoned Barrettat hishome in Houston on July 4 and Barrett returned towork on the boat. He continued to work on the boat untilJuly 31. Shortly before July 31 he told James Patton,Respondent's portengineer,that he would like to be offfor 10 days and then come back for 20 days before schoolstarted.' Patton said that this would be all right. On July31,whenBarrett gotoff the boat, he told Patton, Jr.,'The mate is sometimes in this work referred to as the pilot He is,however, not a pilot in the usual sense in which that term is used on theMississippi or on deep water vessels'Patton, Sr , has two sons, William Patton, Jr , referred to herein as WILLIAM B. PATTON TOWING COMPANY69substantially the same thing as he told James Patton andPatton, Jr., expressed acceptance of what Barrett saidabout being off for 10 days and then returning for 20 daysbefore school startedPrior to leaving the boat on July 31, Barrett states thathe had signed a union card at Freeport while the boat wasdocked about July 14 or 15. Jones, the union organizer,had come to the dock with some union literature andcards and solicited signatures on the latter Present at thetimewas another deckhand referred to by Barrett asCharlie, plus the mate and Captain O'Dell.' O'Dell signeda union card but there is no evidence one way or the otheras to whether or not the mate and "Charlie" did so10While on board the boat around July 23, Barrett toldBooth that his (Barrett's) father had retired after 20 yearsin the Union and that the Union would raise the pay andsecuremore benefitsBooth said the Union would nothelp "us" because it would not get the raise and theUnion would be just taking "our" money. During theconversation Barrett states that he told Booth that he hadsigned a union cardAnother conversation between Booth and Barrett tookplace about July 27 when each restated in substance theirviews of July 23. Barrett also states that he had talked toBooth and the mate asking them to sign union cardsAbout July 29 Barrett mentioned to Booth his (Barrett's)efforts to have the cook, Booth's brother, sign a card andthat the brother had signedHeaton had been employed as a mate or pilot byRespondent He was unable to remember when he startedbut on that day he states, while on the way to the boat,Patton, Jr , told him that they had been petitioned by theUnion and the Union was trying to get them to goUnion." Heaton states that Patton, Jr , made no furthercommentAbout August 3, Heaton was relieved by the regularmate who had returned to duty. After being thus relievedHeaton had a conversation with Patton, Sr., in thecompany officeAccording to Heaton, Patton, Sr , toldhim the Union was trying to organize and pointed outwhy a union "wasn't right in a business like that." Heatonstates, "I asked him myself how many men was eligible tovote, you know, and he had a list of men, you know, thatwas eligible to vote, you see." Heaton testified thatPatton, Sr , did not exactly ask about each man on thelistbut that he "was just naming each man.andwondering if he was going to be a union man or be aco npany man or what . . he didn't know himself, he wasjustusinghisown knowledge, you know, in that "Heaton's testimony does not reveal that Patton, Sr , saidor did not say, regarding any employee, that the latterwas or was not for the Union or the Company, or what, ifanything, Patton, Sr , believed or surmised regarding anyindividual '= The testimony and the lack of testimony inthe foregoing words indicate that Patton, Sr., was simplyruminating or "wondering," as Heaton said, about wherePatton, Jr,and James Patton'Although Lawyer was captain of the Andler when Barrett was firstemployed, Lawyer had completed his tour of duty and had been replacedby O'Dell Booth replaced O'Dell as Captain about July 20"Heaton, who was the mate in the latter part of July was evidently aunion adherentHeaton testified that in the middle of August, whenLawyer was again captain of the boat,Heaton and the mate werediscussing the Union Lawyer turned around and said,"'Igather you areall for the Union,'and we told him, 'yes' ""Since the Union filed its petition for certification on July 22, 1968, theconversation probably took place in the latter part of Julythemen stood in the union issue and "didn't knowhimself " Nor does Heaton's testimony indicate that hehimself supplied or was asked for information regardingthe men's union sentiment.The two names of employees that Heaton could recallas having been mentioned on this August 3 occasion,above, are those of Goodwin and Barrett, both allegeddiscriminatees " On direct examination, Heaton first saidthat Patton, Sr., in the course of reading the names on thelist,when he mentioned Goodwin's name, said that he hadbeen terminated.TheGeneralCounsel immediatelyfocused on this answer in his next question-Q He said that he had been terminated?A I think, I believe that he had been terminated orquit or what. I don't remember "At another point in cross-examination, Heaton said, "Ithink that he [Patton, Sr.,] was using the words that hewas terminated.""According to Heaton, as Patton, Sr., was mentioningthe names of employees on the list, Heaton recalls thatwhen Barrett was mentioned, he, Heaton, said, "He isgoing back to school." Patton, Sr., had made no commentregarding Barrett when Heaton volunteered this remark.AfterHeaton made the above statement, Patton, Sr.,turned to his son James who was in the office and said,"Well, we don't have to worry about him anyway" Thiswas all.Patton, Sr , in his testimony, states that during theconversation in the office with Heaton they talked aboutHeaton's uncle who was a personal friend of Patton, Sr.,they talked about the necessity of Heaton's securing atankerman's certificate since Respondent wanted all itsofficers to have such a certificate; they discussed the factthatHeaton had had to relinquish his seaman's papersbecause of a narcotics violation and Patton, Sr , offered tointercedewith the Coast Guard to restore the papers,nothing was said about a list of eligible voters or aboutGoodwin, Heaton asked him if he knew that Barrett wasnot going to be on the boat, Patton, Sr., asked what hemeant and Heaton said that Barrett was going back toschool.Patton, Sr , testified that he did not know whyHeaton mentioned Barrett but presumes it was to enablethe Company to secure a replacement for Barrett"Heaton states that Patton, Sr , mentioned the names of the eligiblevoters"but he didn't comment on it, you know ""In August 1968, which was, of course,prior to the time of the hearing,Respondent had discharged Heaton.Heaton is the witness who the GeneralCounsel saw the day before the hearing and it is his testimony that wascited as the basis for the amendment of the complaint to include Barrett asa discrimmatee"As we shall see, the critical element in Goodwin's case is whether hehad been terminated, as the General Counsel contends,or whether he hadquit, as Respondent asserts"Aside from the uncertainty of the witness as to the word used byPatton, Sr,the exact word used on August 3 would not necessarily bedeterminative.Even if Goodwin had quit on July 31, the Companythereafter,and on August 3, considered him a terminated employeebecause he had previously quitWhat was the subject of rumination onAugust 3 was the union or company sentiment or vote potential of eligiblevotersA previously discharged employee could be considered terminatedas far as voting eligibility was concerned and an employee who had quitand was therefore no longer an employee could be described as terminatedOr, of course,ifPatton,Sr , said that Goodwin was terminated it couldalso indicate that he had been discharged rather than that he had quit Inany event,from Heaton's testimony we are not prepared to find thatPatton, Sr,said terminated and not quit or vice versa,sinceHeatonhimselfwas decidedly uncertain and said, in fact,thathe did notremember 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlthough this and other credibilityissues inthe case arenot easily resolved, I credit Heaton's testimony previouslydescribed.We credit Patton, Sr., that the topics notmentioned by Heaton were also discussed. We believe itmore plausible that Barrett was mentioned in the contextdescribed by Heaton than that his name came up out of ablue sky for no apparent reason as described by Patton,SrReturningnow to Barrett himself, we find that,according to his testimony, he was in San Antonio onAugust 9, Friday San Antonio is about 200 miles fromHouston and Barrett lived in Houston with his mother.The company office is in the Houston area In SanAntonio, Barrett was staying with friends. When he hadgone there or how long he had been there does notappearBarrett was due to be back at work or availablefor work on August 10.Barrettstates that on August 9 he telephoned hismother,LouiseBlair, inHouston, calling from SanAntonio. He asserts that he told her to telephone Pattonon the morning of August 10 and inquire what timeBarrett was supposed "to be back up there to work andwhereI[Barrett]was supposed to catch the boat." Healso states that he told his mother "to phone me back andtellme when I was supposed to get down there and cometo work " His mother did not telephone him on August 10or, as far as appears, at any time in the days immediatelyfollowingAugust 9 There is no evidence that Barrettcalled his mother on August 10 or at any other timethereafter to find out about his job situation or when hewas to be at work. He states that he had no conversationwith his mother on August 10, but that he left SanAntonio about 9 p m., on August 10 to return to HoustonMrs. Blair testified that her son called her from SanAntonio on August 9 and told her to telephone Patton onthemorning of the 10th "and find out what time he had'to come and neet the boat'; [and Barrett told her] 'If Iam supposed to be there early, [on August 10] call meback and I will be there, if not [if I am not supposed tobe there early], I will come hone in the morning [ofAugust ll].'Mrs. Blair states that she called "Mr.Patton" the next morning, August 10. Although she didnot testify as to what she said to Patton initially, it canprobably be implied that she relayed her son's message,above She states that Patton told her that the Companyhad hired a replacement for Barrett and did not need himanymore inasmuch as the Company understood thatBarrett was going back to schoolMrs. Blair states thatshe pointed out that her son was not going back to schooluntilSeptember 3 and had understood that after his 10days off, he would return to work on August 10 and work20 days until September 1. Patton said he no longerneeded Barrett, he had already hired a replacement.Although Mrs. Blair had not called back on August 10to tell Barrett when he was to report to work, as he hadrequested her to do, he did not call her again to find outwhat the situation was. Nor did Mrs Blair call her sonalthough they both were aware and had operated on thepremises that August 10 was the day when Barrett's 10days off expired and that he expected to return to work onthe 10th. In this rather strange situational posture, thenext move in the picture is described by Barrett He statesthat he left San Antonio about 9 p.m , on August 10 toreturn to Houston Barrett testified that on Sunday,August 11, he telephoned Patton, Jr , at the companyoffice.The witness said several times that it was August11when he telephoned but, in the course of his testimonyhe displayed some uncertainty At one point he said thathe thought that he was in San Antonio the first part ofthe week and that he called Patton, Jr., about the first ofthe week "about a Tuesday or something like that I don'tknow."' 6 In any event, Barrett states that he told Patton,Jr , on the telephone that his mother had called Patton,Jr , the day before and had been informed that theCompany had understood that Barrett was not comingback to work. Barrett pointed out that he had previouslyinformed the Company that he was planning to returnafter his 10 days off and Patton, Jr., had told him at thetime that he would put him back on a boat Patton, Jr.,according to Barrett, said that he would see about maybeputting him on another boat but this was never donePatton, Sr , testified that on Friday, August 9, he wasin the office. Patton, Jr., was absent. Barrett's name wason a list in the office showing that he was to go on boardas a deckhand on August 10. Barrett's telephone numberwas there " On the evening of August 9, Patton, Sr.,states that he telephoned Barrett's number but there wasno ans ver. The next morning, August 10, Patton, Sr.,states that Patton, Jr , called the Barrett number but therewas no answer The Pattons then secured anotherdeckhand because Barrett was not available Then, aboutTuesday, August 13, Patton, Sr., states that he received atelephone call from a woman who said she was Barrett'smother She said that her son was out of town and hadbeen away over the weekend and that he had called herfrom out of town to ask her to call Patton to see aboutgoing back on the boat. Patton, Sr., states that thiswoman did not indicate when Barrett would be back intown. His reply to her was that he was sorry but Barrettwas supposed to have gone out on the boat last Saturday(August 10) and that he had tried to call him and thenhad. hired a replacement The woman remarked, when hementioned having tried to reach Barrett, that, "we wereclosedyesterday"and she said something about thetelephone out in the front or the back or something likethatPatton, Sr , states that he did not understand any ofthese references since he knew nothing about the house oranything about Barrett's mother He told the woman thatitwas not "yesterday" that he had tried to reach Barrettbut that it was Friday.Inorder to understand some of the foregoing, thefollowing evidencemust be taken into consideration.Barrett testified that there are three telephones in hismother's home. One is in his mother's bedroom; one inthe kitchen, and one in the beauty shop that his motheroperates in the house " Whether there are three telephonelistingsor one telephone with three extensions does notappear. In addition to his mother, Barrett states that hisstepfather and grandfather live in the house. Mrs. Blairtestified that she was home every day during the periodinvolved in this case and that her "stepfather" lives at thehouse "and he never leaves the place." She works in herbeauty shop Tuesday through Saturday. If, as Patton, Sr.,states,Barrett'smother called him Tuesday, August 13,and during the conversation mentioned that she was closed"yesterday" by ways of explanation of why Patton hadbeen unable to reach Barrett (she assuming that PattonhadcalledonMonday),thenthereissome"Although, of course, Sunday is the first day of the week, many people,at least colloquially, refer to Monday or Tuesday,possiblyWednesday, asthe first part of the week"Other evidence indicates that the Company had Barrett's correct hometelephone number"His mother operates the shop without employees WILLIAM B. PATTON TOWING COMPANY71understandabilityHowever, since, as we have seen, thePatton's assertion is that they called Barrett Fridayevening and Saturday morning, August 9 and 10, and,received no answer from this fairly well wired and fairlypopulated house, the problem of resolving the credibilityconflict of whether the Pattons ever telephoned the houseand when Mrs Blair telephoned the Pattons, Saturday,August 10, or Tuesday, August 13, remainsPatton, Jr., states that his father told him that he hadtriedunsuccessfully to reach Barrett by telephone on,Friday, August 9 Patton, Jr., states that he himself calledon August 10 without success Patton, Jr , states that heremembers Sunday,August 11, because it was hisbirthdayand he was not in the office He had norecollection of a telephone conversation with Barrett onthat day He also remembered having gone to a specificfootball game on August 12 and that up to that point hehad no knowledge of any contact between Barrett and theCompany. Patton, Jr., had hired a replacement for Barrettwhen the latter was not available on August 10 BarretttelephonedPatton,Jr ,according to the latter, onWednesday, August 14 and said that he had dust gottenback to town and that he was interested in getting backon a boat. Patton, Jr., replied that since Barrett had beenout of town over the weekend he had hired someone else.Then Barrett asked about the possibility of making a10-day trip before he returned to school and Patton, Jr ,said that if such an opening occurred he would be glad tocall BarrettThe evidence with respect to Barrett is not easilyresolved since there areelementsin the testimony of boththeGeneral Counsel's witness and those of Respondentthat affect the credibility of each version.The picture of Barrett as available and ready to returntowork on Saturday, August 10, is less than clear. Hewas admittedly in San Antonio with friends at least onFriday and Saturday Since he was not working and was astudenton summer vacation at the time, we canreasonably infer that he was in San Antonio for pleasure.In context, the distinct possibility exists that someone thussituated is spending the weekend where he is and plans toreturnhome after the weekend is over. If, as was the case,Barrett knew that he was scheduled to return to work onSaturday, August 10, but had noknowledgeof whether hewas to report early thatmorning orat noon or evening orpossibly the next day, the normal expectancy, in our view,would be that he would be in contact with the Pattons, theCompany, on August 9, if he was actually available andready for work on the 10th. SinceBarrett ineffect allegesthat he was undertaking to contact the Pattons about thetime he was to report, a direct call from Barrett to Pattonon August 9 would appear to be logical.But, instead ofthis,Barrettand Blair assertthat Barrett chose to make along distancecall to his motherinsteadof to Patton. Boththemother and the Company were in approximately thesame Houston areaMoreover, admittedly, it is notclaimed that Barrett,incallinghismother on the 9th,asked her to contact the Pattons on the 9th and then callher son on that date to advise him when and where he wasto report on the10th. It is assertedthat Barrett insteadtold his mother on the 9th to call Pattonon the10th, noton the 9th, and that she should then, on the 10th, callBarrett back and tell him when he was to report It isdifficult to see how, since it was clearly one possibilitythat the reporting time on the 10th might be early in themorning, how Barrett in SanAntonio could believe that,after his mother called Patton on the 10th and then calledBarrett,that the latter could negotiate some 200miles intime to report But stranger still is the fact that themother did not call her son at all on the 10th to report thesituation and Barrett, although allegedly poised to go towork while 200 miles away, did not call his mother backand was content to remain in the dark about why hismother did not call or what the job situation was.19 IfBarrett interpreted the lack of a call from his mother asindicating that he need not report early on the 10th, wefailtoperceivewhy he was content to write off thepossibility of a later reporting time on the 10th. But this iswhat he did since he testified that he left San Antonioabout 9 p.m , on the 10th This too is rather strange thata young man sojourning with friends in a distant citywould leave that city on a Saturday night when, for all heknew, there was no reason to leave on Saturday ratherthan at the end of the weekendBecause of what I regard as implausible aspects in theBarrett-Blair testimony, I am not prepared to credit thisversion of events in preference to that of the Pattons. ThePattons' version is in many respects more credible buttheir testimony regarding two unanswered telephone callstoBarrett's home on August 9 and 10 has given theExaminer considerable concern Considering the particularhouse and its occupants it seems possible but improbablethatno answer would have been received on Fridayevening or on Saturday morning This uncertainty aboutthePattons' testimony lends no vitality to the basicversion of Barrett and Blair but may actually leave theposture as being one where I am unable to concludeexactlywhat did take place In such a posture, thecomplaint allegation must fail since the General Counselhas the burden of proof and, in our opinion, he has notestablished by anything approximating a preponderance ofthe evidence that Barrett was available for work onAugust10andthatRespondentdiscriminatorilyterminated him or failed to recall him 20Goodwin and BeardGoodwin testified that he hadworked on boats and then was away from such work "forquite a while" before he resumed As far as appears hehad never worked for Respondent previously He called"Blair,who testified afterBarrett,whose testimony about hisinstructions to his mother about calling him was unqualified,testified thatshe was to call her son if he was supposed to report early Her testimonywould indicate that she was content to not inform Barrett of what Pattonhad told her although the Patton message, as she described it, wouldobviate the need of her son rushing back to Houston before the end of theweekend."It is not essential when I am not satisfied that the General Counsel'switnesses have given a correct version of events and when I also entertainsome doubt about Respondent'sversion, that I come forward with acomplete version of my own, particularly when I am uncertain as to whatactually did occur Thus, it may be that Blair telephoned the Pattons onAugust 10 to report that Barrett was in San Antonio but would be backearly in the week and would like work at that time But neitherBarrett-Blair nor the Pattons so testified It may be that the Pattons didnot call Barrett on August 9 or 10 and that Blair or Barrett did not callthe Pattons until August 13 or 14 but the witnesses did not so testifyHeaton's testimony that on August 3 he told Patton,Sr , that Barrett wasreturning to school and was not coming back to work and that Patton, Sr ,said we do not have to worry about him, is not particularly helpful It mayincrease the likelihood that Barrett was not called on August 9 or 10 butthat fact could be attributed to what Heaton had told Patton on August 3True, in the end of July, Barrett had told James Patton and Patton, Jr ,that he would return to work but the latest intelligence from Heaton, whohad been on the boat for a period of time with Barrett, was that Barrettwas not coming back and this report was to Patton,Sr ,whoseinformation,therefore,on August 3, from a shipmate of Barrett was,without qualification,that Barrett was not coming back If Patton, Sr,was pleased to receive such information because Barrett was active in theUnion,this circumstance is not illegal. 72DECISIONSOF NATIONALLABOR RELATIONS BOARDPatton, Jr , and was hired as a deckhand on July 22,1968The captain on the boat, the Binion, was Lawyer,the other deckhands were Taylor and Beard, and the cookwas Hendry. Goodwin states that he thinks that Jones, theunion organizer, came aboard some days after July 22,when the boat was near some bridge Goodwin was offwatch and asleep at the time. When he got up he sawsome booklets and he asked Taylor where they had comefrom. Hendry, the cook, and the other deckhand, Beard,were also present Taylor said that a "guy" from theUnion had left them and some other union material butthat Taylor had thrown the latter overboard because thecaptain did not like the Union Goodwin states that hethen stated that he thought that it should be up to themen and not to the captain. At a later point the witnesssaid that on the aforementioned occasion he also said thatpersonallyhewas for it, the Union The foregoingconversationwith fellow employees is the extent ofGoodwin's union activities shown in the record prior toJuly 30, 1968, and there is no evidence of Respondent'sawareness of the foregoing. Goodwin also testified that hedid not sign a union card.='Some days after the foregoing incident, the tugboatarrivedatLake Charles, a routine port stop It wasprobably July 30 when the boat arrived. According toGoodwin, "We came into Lake Charles and Mr Lawyercame up and said, 'They are sending a relief over for you'and I said, 'Well, I haven't even been on half of my time,what is the problem' and so [he] just turned around andwalked off."=r Goodwin said that Lawyer did tell him thattheCompany would transport "me back to Houston.""The witness also stated that he thought he might have saidthat if he was being shafted that he was not going to stickaroundGoodwin states that he then went ashore andtelephoned his wife to see if she would pick him up andtake him back to Houston. When he learned that shecould not, he went back on board and sold his sea bag toTaylor in order to get bus fare. He and Beard left LakeCharles by bus.After returning home, Goodwin states that he calledPatton, Jr , about "my job and my check." Patton, Jr ,toldhim to "hang loose" and he would give him a"buzz" A day or so later Goodwin received his check inthemailHe states that he called Patton, Jr , and asked"what is going on')" and Patton, Jr , said, "You knowwhat is going on"; Goodwin then said, "You mean thisbusiness about the Union" and Patton said, "Well, yes,you know what I am talking about now." Patton, Jr ,again told him to "hang loose" but Goodwin has not beenrecalledThe foregoing was Goodwin's testimony in the first dayof the hearing In our opinion, without setting forth ouroverall conclusions at this point, it was the gist of thetestimony that when the boat came into Lake Charles,Lawyer came up to him and told him that he was relieved.Beard is not mentioned in the context. However, sincesubsequent to Goodwin's initial testimony, there wastestimony of Lawyer and Beard as to events at LakeCharles,Goodwin was recalled on the last day of thehearingHe then testified that the barge had been tied to"After the severance of his employment with Respondent around the endof July, Goodwin was the union observer at the Board election about themiddle of August.As we have seen, the normal tour was 20 days on and 10 days offGoodwin had been on about 8 days"Lake Charles is approximately 141 miles from Houston Company,practice was to transport the men to the boat when they were to board itat a particular port and to transport back the men who were relievedsome trees and that later he and Beard untied the bargeand moved it to the dock, with Lawyer being at the wheelof the tugboat during the maneuver and Orme was on thedockAfter this, according to Goodwin, Lawyer toldBeard and Goodwin on the bow of the tugboat that theywere relievedHe also states that, later, when he returnedfor his things and those of Beard he had no conversationwith Lawyer Although, Goodwin does not fix the time, itotherwise appears that the Binion and its barge had comeinto Lake Charles in the forenoon and the final moving ofthe barge from the trees to the dock was sometime thateveningBeard's testimony is as follows:He commencedworking for Respondent in early June 1968 on a 10-daytrip relieving someone elseAfter this 10-day trip, he wasrelieved. Patton, Jr , called him back to work on July 3 onthe Binion. The General Counsel asked his witnessQ. And while you were working for Patton, did youever have an occasion to sign aunionauthorizationcard?A Yes, I think it was about the 23rd of July. LeroyJones came on board.Beard states that Goodwin, Taylor and Hendry were alsopresent when Jones came aboard with some union cardsand literature. Jones told them that, if they wereinterested in having the Union, they should fill out thecards and give them to the captain, Lawyer " The GeneralCounsel then asked BeardQ. Did you fill out the card')A No, sirQ You didn't fill out the card`'A No.Q. Did you ever sign a card, an authorization card')A. No, sir.It is apparent that Beard was either contradicting whathe had just testified previously about signing a card or hewas not, or that whether or not he signed a card cannotbe determined. On close examination, it will be seen thatwhen Beard was asked if he ever had "an occasion to signa unionauthorization card," his affirmative answer, yes,when Jones came aboard on July 23, meant that, yes, hedid have an "occasion," an opportunity, to sign a card atthat time. He was not saying, evidently, that he had infact availed himself of the occasion or opportunity to signThis is clear from the direct questions and answers citedat the end of our preceding paragraph where Beard statedunequivocally that he had neversigneda union cardAfter Jones had thus come aboard and had left theboat,Beard states that he went to Captain Lawyer andasked him about the Union. Lawyer said that when"they" wentunion,they cut the crew down and imposedmore work and, when docked, you could not get off theboat for cigarettes and such. The General Counsel thenaskedQ Did you say anything Do you recall whether ornot you said anything. Did you say anything about theUnion?"A. I don't believe that I did.About five lines later, the General Counsel asked-Q Do you recall whether or not you said anythingabout how you felt about it?"Jones testified to the same effect, explainingthat'he considered Lawyera good union man"Being asked twice whether he said anything at all is certainly a broadenough question and quite understandableThenthe question whether hesaid anything about theUnion completes the probabilitythat a meaningfulresponse would be evoked WILLIAM B. PATTON TOWING COMPANY73A Well, I think I just said that I believed that it wasthe best And that is about all that I said.On recross examination, Beard was asked.Q Did you ever tell Captain George Lawyer thatyou were for or against the UnionA. I didn't say whether I then was for or against itQ. You didn't let him know?A No I just said it might be better than what wehad I never did say one way or the otherIdo not regard Beard as a witness who did notunderstand questions that were put to himWe have seenthat when he was asked, if he had ever had an occasion tosign a union card, a question that most witnesses take tomean, did you ever sign a union card (and such isprobably the usual intent of the questioner), the witnesstook the question in a very precise and literally correctsenseHis answer, yes, to the question, might convey theimpression that he had signed a union card But it laterappeared that, in effect, the answer was, yes, he did havean occasion (opportunity) to sign a card when Jones cameaboard with cards and gave them out However, it laterappeared, quite clearly,when the witness was askeddirectly whether he ever signed a union card, that he hadnot and he so stated. Therefore, when this witness wasasked by the General Counsel whether, when he went toLawyer to ask him about the Union and Lawyer madesome remarks thereon, he, Beard had said "anything" atallor "anything about the Union," Beard understood thequestionincludingthemeaningof"anything"or"anything about the Union." He answered in the negativeLater, in response to a repeated question along the samelines,Beard said, "Well, I think I just said that I believedthat itwas the best." This delayed and somewhatuncertain testimony was evidently the "best" that thewitness could produce at the time and it is decidedlycryptic and difficult to interpretLater,on recross examination, the witness, althoughstating that he never told Lawyer whether he was for oragainst the Union, asserted for the first time that he didsay to Lawyer in the same conversation aforedescribed,since this is the only conversation with Lawyer that thewitness mentioned, that "it might be better than what wehad " This is the first and only mention of such astatementThe statementison itsfacea tentativespeculation that the Union might be better than what wehave.Aside from the circumstances under which thistestimony eventually was given, it is nevertheless the solebasis for the contention that Beard was active in theUnion or that he was a union adherent. At best, it is athin reed upon which to base the contention that, in effect,theRespondent subsequently discharged Beard becauseBeard was in the Union or was for the Union There maybe cases where the evidence shows an employer so rabidlyantiunionandsopervasiveinopposinganythingpertaining to a union, that it could be concluded that anemployeewho gave any indication that he wasopenminded or willing to consider the possibility of havinga union was discharged for such sentiments. But theevidence in the instant case does not depict such anemployer and, while Respondent did not want to have aunion,the 8(a)(1) evidenceis less than strong.26Itisapparent that up to this point we have beendiscussingthetestimonyofGoodwinandBeardthemselves regarding such basic matters as their unionactivity and the means or likelihood of Respondent havingWe shall be discussing the Section 8(axl) allegations belowknowledge of such activityWe have not cited thetestimony of Respondent's witnesses in this area and whilewe have given Goodwin's testimony on the circumstancesof his termination we have not yet described Beard'stestimonyon the termination, nor of Respondent'switnesses on the events of July 30-31At this interim point, however, certain observations areinorder with regard to the General Counsel's case onGoodwin and Beard as to its basicallyprima facieaspect.Goodwin's union activity consisted of one statement, onone joint occasion, made to three fellow employees, to theeffect that he believed that the matter of a union wassomething everyone should decide for themselves and thatpersonally he was for it. The last part of the foregoingwas not testified to originally by Goodwin in describinghis statement but was added later when he described hisremarks. Despite this testimony, Goodwin never signed aunion card although there was ample occasion to do so.Assuming that Goodwin did express the above prounionsentiment to some fellow employees on one occasion,Respondent's knowledge of such an event is not apparentThis latter aspect is discussed below in connection withBeardBeard's testimony on the aspect of his expression ofprounion sentiments has been previously described indetailWe seriously doubt that he told Lawyer that aunionmight be better than what they had. Since theExaminer entertains this doubt on theprima faciepresentation of Beard's testimony, he is unable to findthat Beard did make such a statementWe will assume,arguendo,however, that the statement was made since thisassumption will bring us into a discussion of the area ofcompany knowledge regarding union activity of employeesand also into the area of alleged 8(a)(1) statements byRespondentin his brief, the General Counsel states that, in effect,Captain Lawyer knew and was informing the Companywhich employees were prounion and had signed unioncards and that "Patton, Sr., obviously had the same typeof meeting with Captain Lawyer as he had with Heaton."='In this connection, there is clear evidence that while thepetition for certification excluded supervisors from theunit,theUnion made no distinction in its organizing asbetween officers and rank-and-file employees Jones, theunionorganizer, admittedly told the employees that whenthey signed theirunioncards that they should turn themin to Captain Lawyer who presumably was to turn themin to Jones. Jones testified that he considered Lawyer agood union man. Lawyer had signeda unioncard and aslate as August 19, shortly before the election, the Unionwas making use of this fact in its organizing and electioneffort.Employee Orme's uncontroverted testimony is thata union representative, Glidewell, told him that Lawyerhad signed a card and that he had just shown it to another"Heaton's testimony,above, does not reveal that either he or Pattonexpressed either an opinion or a guess as to whether any particularemployee was for or against the Union Patton was wondering how theelectionwould turn out and how the employees would vote Patton,according to Heaton, did not know the answers to the foregoing and theonly tangible remark made by Heaton was that Barrett would not bereturning to work because he was returning to school. Patton said that weneed not worry about him In short,if an employee will not be returning tothe employ,he will not be a voter and there is no need to be concernedwhether he is for or against the Union The comment of Patton, of course,would be equally intelligible if he knew or suspected that Barrett wasprounionThereisno evidence of any similar meeting, such as it was,between Patton and Lawyer 74DECISIONS OF NATIONALLABOR RELATIONS BOARDemployee, Taylor, and would also show it to Orme. Thelatterexpressedno interest but it is manifest thatLawyer's union adherence was being usedas anattemptedmeans of securing the support of Taylor and Orme for theUnion. Captain O'Dell also signeda unioncard and theother captain, Booth, was solicited to sign but as far asappears did not do so. Heaton, a mate, made it knownthat he was for the Union and, about August 16, on boarda vessel,Heaton told Orme that if "we" went union,Orme would be receiving overtime when he pumped thebarges28 and Heaton asked Orme to sign a union card.This evidence is not disputedLawyer testified credibly that "I thought I wassupposed to vote, too. I didn't know any different. I foundout later that just the deckhands and cooks were voting."Lawyer states that he made no reporton unionactivity ofemployees to the Pattons and that Patton, Sr., had toldhim that he could not discuss the Union with him, pro orcon.Patton,Sr.,testified that he told anyone in hisemploy who mentioned the Union that he, Patton, couldnot discuss it. If this displays a lack of expertise orignorance of the labor law holdings as to the relationshipbetweensupervisors,itisnotunbelievable in thecircumstances of this case in view of the Union's lack ofdemarcationbetween officers and rank-and-file.TheUnion evidently believed or believed for some period thatofficers and men were organizable or that theyallmightbe in the unit; or, possibly, that it might represent theofficers and the men separately; or that, in any event, itmight facilitate the organization of the men if the officerswere signed up in the Union at the same time.And, finally, this observationis inorder.Neither Beardnor Goodwinsigned a unioncard and, if Lawyer wasdoing any informing, thisintelligencewould presumablybe reported. In view of the diligent effort tosecure signedcards, the importanceof nonsigningcannot be deprecated.As late as August 16 an employee who had notsigned acard was being asked to do so, apparently on the theorythat if aman signedhe was for the Union and could beexpected to vote for the Union Even card signers do notalways vote for the Union in the subsequent Boardelection but noncardsigners arerarely regarded by anyparty as people to be relied upon as ultimateunionvoters,particularly when thenonsigners, as in thiscase, had beensolicited to sign and had had ample opportunity to do so.Coming now to the conflictingversionsof the layoff orcessation of employment of Goodwin and Beard, we haveseenonly what Goodwin testifiedto in hisfirst appearanceas a witness.Goodwin stated that, when the boat cameinto Lake Charles, Lawyer came up to him and told himthathewas relieved.Beard in his firstappearancedescribes his last day as one where there was some troubleat the dock at Lake Charles so that it would be the nextday before the unloading could take place. He states thatLawyer said "we," Beard and Goodwin, were relieved,that there would be no work to do that night and that thereliefman would be down the next morning AfterGoodwin called his wife, he and Beard returned to theboat and while Beard waited, Goodwin went on board andgot Beard's belongings.They then returned to Houston bybus.29Beardstated that he thoughtnothing of beingrelieved because he had been on the boat since July 3 andwas due or overdue for relief. He does not say that heasked to be relieved or that he had been asked if hewanted relief or if he did or did not say he wanted to"Orme held atankerman's certificate which qualified him for pumpingwork.continue.Lawyer's version is that, prior to arriving at LakeCharles, he had asked Beard if he wanted to be relieved.Beard said, no, because he needed the money and wouldstay on.J° The captain is in daily communication with thecompany office on various matters including crewchanges. If a man or men are due for relief at a particularport and have signified that they want relief, the captainwill so advise the Company. The Company will thenarrange to drive the relief crew to the particular port. Inview of what Beard had told him, Lawyer states that hehad so advised the Company. The Pattons confirm thisand on July 29 or 30 they had their port engineer driveone relief man, Orme, to Lake Charles as a relief forTaylor on theBinion,Lawyer's boat." It is not disputedthat Orme was the only man sent down from Houston toLake Charles.A composite of the testimony of the various witnessesas to the events at Lake Charles is as follows: The Binioncame into Lake Charles with a barge in tow. Because thedock was occupied or for some such reason, the barge wasnot immediately moored to the dock but was tied to sometrees as a temporary mooring. The officers and crew onthe boats normally work 6 hours on and 6 hours off and aman in his duty period is referred to as being on watch.Lawyer states that Taylor and Beard were on duty duringhis watch and because the Company had recently acquiredthe Binion from another company he had them paintingand cleaning up the boat. This is the normal type of workof deckhands like Beard and Taylor.After "dinner" (apparently the noon meal) Taylor andBeard asked Lawyer if they could go to town for ahaircut.He gave permission and the two men changedclothes and left the boat. Lawyer went to bed, being offwatch. Lawyerstatesthat around 5 p.m., Taylor wokehim up, saying the barge had to be moved." Lawyer gotup and rang the buzzer which is used to summon crewmembers who are in watch or due forgoingon watch tothe wheelhouse of the boat. Lawyer states that Beard wasscheduled for that watch but Beard did not respond to thebuzzer.Lawyer then looked throughout the boat butBeard could not be found. Lawyer asked Taylor if heknew where Beard was and Taylor said, no. Lawyer thenarousedGoodwin,who was off watch, and Taylor,Goodwin and Lawyer moved the barge to the dock fromwhere it was tied to the trees.When the barge had been moved, Goodwin, accordingto Lawyer, asked if he could go to town for an hour andLawyer said, yes. About 25 minutes later, Goodwinreturned to the boat in a cab which remained outside thegate at the dock. Lawyer states that he saw that therewere two persons in the cab but he could not see who theywere. Goodwin walked up to Lawyer and said that Beardwas out in the cab and that Goodwin was getting Beard's"The principal witnesses to the Goodwin and Beard events testified inthis orderon this particularsubject: 12/18, Goodwinand Beard;12/19,Lawyer,Beard,Lawyer,Patton,Sr.; 12/20,Patton, Jr., Goodwin."SinceBeard had been on boardsince July 3,his normal20-day tourwould have been completedJuly 23The evidence in this record indicatesthatcontinuancebeyond 20 daysfor an additional tour is voluntary and isnot unusual.Also, in many instances, a man may leave a boat withoutinforming the captain and before completing his normal20 days."The Binion had three deckhands,Beard,Goodwin,and Taylor, andHendry, the cook. Taylor wasdue for andevidentlywantedrelief.Goodwin hadonly been inthe Company's employand on boardthe boatfor 8 days."Taylor wasnot a witness.At some later time and before the hearing hewas discharged for some reason not shown in the record. WILLIAM B. PATTON TOWING COMPANY75belongings from the boat to bring them out to him.Lawyer states that Goodwin said he, Goodwin, would beback in 5 minutes and Lawyer said, go ahead (and getBeard's belongings). Goodwin then got Beard's things andwent back to the cab. He got in and the cab left. Beardand Goodwin never returned to the boat.Following this, Lawyer states that Taylor told him thathe knew two cousins named Verdean in the Lake Charlesarea that he believed he could get. Taylor and Lawyercontacted these men by telephone and they were availableand also a third man, a cook Lawyer states that hedecided to get rid of the Binion's cook, Hendry, becausehe was "incompetent."" Lawyer then called one of thePattonsandadvisedthemof the entire situationaforedescribed.He was told to hire the Verdeans and thecook, if he could, but that, if he could not, to call theCompanyandtheCompanywouldsendsomereplacements from Houston. Lawyer hired the three menpreviously mentioned and apparently they were to reportthe next day. The Patton's testimony is in substantialagreementGoodwin's original account was quite simple It wasthat, when they came into Lake Charles, Lawyer told himthat he was relieved and that the Company would providetransportationback to Houston Goodwin states thatLawyer then turned his back and walked away.Cross-examinationatthetimeofGoodwin's firstappearance as a witness brought to his attention that, inan affidavit taken by the General Counsel, Goodwin hadsaid that Lawyer also told him that " . after I was off10 days that I would be called back." Goodwin, in effect,thenaffirmedatthehearing this statement in theaffidavit, saying that events were clear in his mind at thattime and that they were not as clear at the hearing ("If Isaid it on there [the affidavit], he [Lawyer] said it I'mpretty sure of that . . . . And I'm telling you now that itwas all fresh in my mind then, and it is not fresh in mymind now.")The foregoing, which came out on cross-examination,was somewhat different from Goodwin's testimony ondirect examination of what Lawyer allegedly told him atthe time of layoff Beard at no time claims that Lawyersaid anything about the two or either one being off for 10days and then being called back. Moreover, a 10-daylayoff follows 20 or so days at work and it is scarcelyprobable that when Goodwin had worked only 8 days thattheCompany would believe that it could disguise itsallegedlydiscriminatorymotiveby trying to depictGoodwin's layoff as a normal 10-day layoff. Further,failure to recall Goodwin at the end of 10 days afterhaving made such a statement to him would be difficultfor the Company to explain. However, if the Companysubsequently did what Goodwin claims Lawyer had toldhim would be done, he, being laid off July 30 or 31, wouldbe recalled about August 10 and would presumably votein the election commencing the middle of August. Thisstate of affairs would not be consistent with the GeneralCounsel's theory, as appears from his brief, that Goodwinand Beard were terminated (discharged on July 30 asalleged in the complaint) because they were prounion andbecause Respondent wished to eliminate them as eligiblevoters.In his second appearance as a witness, Goodwin gavesome additional details regarding the events of July 30-31"Hendry, of course,was not in issue inthis caseWeassume that, sincehewas a cook and Lawyer described him as incompetent,Lawyerconsidered him a poor cookHe states that he and Beard moved the barge to the dockfrom where it was tied to the trees and that Lawyer wasat the wheel of theBinion duringthismaneuver and thatOrme was on the dock Goodwin then states that after thebarge had been thus moved and docked, he and Beatdcame on the Burton and while they were standing on thebow, Lawyer told them that they were relieved After this,Goodwin and Beard went to town in a cab Goodwintelephoned his wife The two men returned to the dock ina cab. Goodwin went on board theBinionand sold his seabag to Taylor and Goodwin got Beard's belongings andtook them out to the cab. There was no conversation withLawyer during this episode, according to Goodwin. Thetwo men returned to town and caught a bus to Houston.Beard initially testified that there was some trouble atthe dock at Lake Charles and because of this it was to bethe next day before they could load or unload and Lawyertold them they were relieved and that the relief crew wascoming in the next day. Beard and Goodwin then left.Later, recalled as a witness, Beard testified that after heand Taylor went to town for a haircut, and "just as wewere getting back, they were pulling the tug off to go getthe barges.".They were fixing to move the bargeswhen F D Taylor and myself got back from thebarbershopWe [Beard and Taylor] got aboard the boatand went and moved the barges " Beard states that hehelpedmove the barge from the trees and that Lawyerwas there on the boat although Beard opined that Lawyerwas off watch. Orme was also there According to Beard,after the barge was moved, Lawyer said that there wouldbe nothing to do "until the next day, because they hadsome kind of trouble, either loading or unloading that wecould go ahead home" and that the relief crew wascoming the next day. Beard then went on to state that theforegoing conversation took place in the galley of theBinionwhere "we" went to drink some coffee aftermoving the barge. Beard testified that he thought thatGoodwin "was there" but, in any event, that was where hesaid the conversation with Lawyer about going on leavetook place. After this conversation,Beardand Goodwinwent to town, later returned for belongings, returned totown and caught a bus to Houston.It is apparent that Beard's testimony is that when heand Taylor returned from town after getting haircuts theygot on board the barge and moved it from the trees to thedock and that, while Lawyer was on the tug at the time,Beard thought he was off watch and a nonparticipant.After the barge was moved, Beard was in the galley of thetug drinking coffee. Lawyer was there and Beard statedthat he thought Goodwin was also present. Goodwin'stestimony was that he and Beard were in a small skifftogether and that they unhooked the barge from the treesand moved it, with Lawyer being at the wheel of the tugAftermoving the barge, Goodwin states that he andBeard were on the bow of the tug when Lawyer told themthat they were relieved. Lawyer, of course, states thatGoodwin, Taylor and Lawyer moved the barge.The General Counsel, in his brief, attaches significanceto the fact that Taylor andBeard,in the afternoon, hadgone to town forhaircutsHe points out that Taylor'sgetting a haircut was logicalsincehe was going homeafter completing a 20-day tour of duty This is true. Allagreethat Taylor was being relieved at Lake Charles andtheCompany had sent Orme from Houston to relieveTaylor.The General Counsel then argues that if, asLawyer testified,Beard had previously requested tocontinueon duty at and beyond Lake Charles, "whywould Beard be so interestedin gettinghis hair cut? Beard 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould have been in the tugboat going up and downpolluted channels, not infrequently referred to as sewers,for 20 days " But, if we assume the General Counsel'spremise that the haircut had significance as beingconsistentwith an intent to go home, the fact is thatBeardgot his haircutbeforeheandGoodwin wereallegedly told that they were relieved Beard testified thatitwas after he and Taylor had the haircuts, and after theyreturned to the dock and moved the barge, that Lawyerrelieved him and Goodwin. Goodwin also testified that itwas after the moving of the barge that Lawyer told themthat they were relievedUsing the General Counsel'srationale, therefore, Beard secured a haircut because heplanned to go home and did this before he was told thathe was being relievedThe General Counsel also comments on the fact thatwhen Goodwin came back for Beard'sbelongings,Lawyerdid not seek to intervene or query Goodwin. For onething,Goodwin and Lawyer agree that this incident tookplace in the evening after the barge had been movedLawyer's testimony is that the last he saw of Beard wasthat afternoon when he went to town for a haircut withTaylor and that Beard was not present that evening whenthe barge was moved Therefore, when Goodwin went totown and came back for Beard's belongings, and Beardhimselfdidnotmake an appearance, it would bereasonably apparent that Beard had jumped or wasjumping ship and the procuring of his clothes by Goodwinwas simply the last act in the episode Jumping ship wasnot uncommon and there was nothing Lawyer could doabout it at that stage or possibly at any stage Beardhimself,although he had come back in the cab withGoodwin, remained in the cab, although it would benormalfor him to have come on board to gather up hisown clothes. His actions, if anything, indicate a desire toavoid encountering Lawyer, and are not inconsistent witha conclusion that he was completing his jumping ship."One of the primary arguments in support of theGeneral Counsel's case is the timing of the discharges,"according to the General Counsel in his brief It is pointedout that there were 14 eligible voters among theemployees on July 30 and that by August 15 this numberhad been reduced to 7 Of the remaining seven, theGeneral Counsel points out that Reed did not vote and theGeneralCounsel indicated that three others wereprocompany; three others of the seven wereBarrett, Beardand Goodwin, allegedly discharged illegally. The GeneralCounsel argues that the foregoing situation was notfortuitous but was brought about by "Respondent's illegalconduct."Of the 14 original eligibles, 8 werenamedas 8(a)(3)discriminateesin initialor early charges of the Union Allwere dropped from subsequent charges except4,Barrett,Keeton,Beard andGoodwin. The Region then dismissedtheBarrett and Keetonallegationsand this action wasaffirmed on appeal to the General Counsel Barrett waslater placed in the complaint with Beard and Goodwinand no one else. In view of this picture,itisnotconvincing to impliedly argue that the Examiner can drawan adverse inference against Respondent from the factthat eligible voters were reduced from 14 to 7. If anything,thestatisticsmay indicate as does the record, thatturnover is high among employees in this business due totheir itinerant habitsThere is no basis for the Examinerto find that employees not alleged in the complaint andnot litigated ceased to be employees because ofillegalaction by Respondent. The fact that Reed, one of theremaining seven,did not vote is because, as the recordshows, he appeared at the poll as it was closing or when ithad just closed and it was the union representative whotook the initiative to announce that Reed was too late tovoteThe representatives of the other parties did notdissent but this hardly shows that the fact that Reed didnot vote was part of Respondent's plan to have theelection result in a way adverse to the Union, which seemsto be what the General Counsel implies The Barrett,Beard, and Goodwin allegations must rise or fall on theevidence before us and not on some unproved implicationregarding seven or eight employees who are not before us.Also among the various arguments advanced by theGeneralCounsel for not crediting the Respondent'sevidence that Beard and Goodwin jumped ship at LakeCharles is the unlikelihood that they would have done soat Lake Charles since they both lived in Houston This isa logical enough argument but there is evidence that shipjumping in this business is common and that men jumpship at all sorts of places and that no pattern of logicalaction prevailsAs a matter of fact, when a man seeksand secures a tour of duty for 20 days, it is not verylogical to abandon ship at any location at the end of 4, 8,10, 13, or 19 days or at any other time before his tour iscompleted but it is doneMoreover, the record is clearthat both Beard and Goodwin understood that, when aman is relieved, the Company furnishes groundtransportation back, for instance, from Lake Charles toHouston Goodwin testified that Lawyer told him that theCompany would transport him back to Houston " Beard,in describing how Lawyer relieved him and Goodwin afterthe haircuts, and after the return from town and themoving of the barge, testified that Lawyer said, "we couldwait for the relief and get transportation back, but if weleft then, we would have to pay our own [way] " It wouldseem reasonable, therefore, if Lawyer relieved the men, asthey claim, that they would await the free transportationtoHouston Their clothes and belongings were on boardthe boat and they could stay on the boat until the reliefcrew arrived or spend part of their time in town, returningto the boat to sleep until transportation arrived Instead,they came back to Houston by bus at their own expensefor the bus and cab fare (to town, from town to the boat,and back to town for the bus ) All this in spite of the factthat Goodwin testified that he was so pressed for moneythat he sold his sea bag to Taylor in order to get bus fareSince they knew that the Company was not supplyingtransportation to ship jumpers, their failure to rely oncompany transportation and their resort to their ownexpense is perhaps more consistent with the view that theyhad not been relieved but were jumping shipItismy opinion that the evidence warrants theconclusion that Beard and Goodwin were not relieved atLake Charles but that they abandoned ship Although allaspects of Lawyer's version have received our carefulscrutiny and some portions therein gave us considerableconcern, we have reached the conclusion aforementioned,since we find the version of Respondent's witnesses to bethe more credible .35"Thiswas in Goodwin's initial appearance as a witness when hedescribed how Lawyer relieved him when the boat came into Lake Charles"At the time of hearing,Lawyer had been discharged by RespondentHe had also been punched in the eye by Patton, Jr 'and had a law suitpending against the Company This is not disputedWe have not reachedour conclusion on Beard and Goodwin's case based on the Jones-Lawyerconversations outside the hearing room in the hall or restroom while thehearing was being heldWe find it unnecessary to describe that episode orour opinion thereon Suffice it to say that it does not alter our conclusionset forth above WILLIAM B. PATTON TOWING COMPANYAfter the events in Lake Charles, Goodwin states thathe returned to Houston and called Patton, Jr , a day or sothereafter to ask about his job and check It is not clearfrom Goodwin's testimony what he said to Patton, Jr., buthe testifies that he was told to "hang loose" and Patton,Jr , would call him. The next day or so Goodwin receivedhis paycheck in the mail He states he then called Patton,Jr , and asked "what is going on"; he states that he wastold, you know what is going on, and he said, "you meanabout the union" and Patton, Jr , said, "Well, yes, youknow what I am talking about now"; Patton, Jr., told himto hang loose but has never contacted him Patton, Jr.,testified that after Goodwin walked off the boat at the endof July he neither saw him nor talked to him in person oron the telephone and next saw him at the election onAugust 15TheGeneralCounsel in referring to the abovetestimony of Goodwin states that "This conversationclearly establishes Goodwin had been discharged becauseof his prounion sympathies ..." We would agree that theremarks attributed to Patton, Jr , virtually mean that hewas telling Goodwin that he had been laid off for unionactivities.However, we do not believe that Patton saidwhat is attributed to him Patton, Jr., as a witnessimpressed us as a rather deliberate individual Goodwinwas barely known by Patton, Jr , and had worked for theCompany only 8 days. It seems unlikely that after all themaneuvering that the General Counsel has attributed tothe Pattons in getting rid of employees and circumventingtheAct, that Patton, Jr., would tell a recent casualemployee, in effect, that he had been laid off orterminated for union activitiesMoreover, the evidence ofGoodwin's union activity is slight and the evidence ofCompany knowledge thereof is nonexistent.We do notcredit Goodwin on this testimony and, since it is the basisof an 8(a)(I) allegation in the complaint, we recommenddismissalof that allegation as well as of the 8(a)(3)allegations regarding Goodwin which we have previouslyexamined in detail.36The other 8(a)(I) allegation is based on Beard'stestimony that about July 23, on board the boat, he askedLawyer about the Union According to Beard, Lawyersaid "that usually when they went union that they cut thecrew down, and had more work on you and when youwould dock that you couldn't get off the boat." SinceRespondent had nevergone unionand cut down the crewor restricted the crew, Beard's testimony on its faceindicatesthatLawyer was speaking from purportedknowledge or experience as to what other employersusually did when the Union got in. It is perhaps accurateto say thatsinceLawyer was speaking of employers ingeneralwhen a union came in, the implication was thatRespondent would act in the same way and that thisconstituted an implied threat of economic detriment to themen if a union came inLawyer's version is that he told Beard and Taylor thatthey could vote any way they wanted to, that it made nodifference to him but, apparentlybecause,asBeardtestified,Beardhad taken the initiative to ask Lawyer'sopinion,Lawyer also said that Dixie Carriers (anothertugboat employer) "after they wentunion,they did notcarry a cook" and "if they did vote union,thenwe mightlose a cook "Aside from the fact that other parts ofBeard'stestimony,previously considered, did not impress the"Our rejectionof Goodwinas a reliable witness was not based onanything inhis past history beforehe worked for Respondent77Examiner as to his reliabilityas a witness,we alsoperceive an interesting plausible element in the referenceby Lawyer to the possible loss of a cook if the Unioncame in The amenities on these boats plying ratherunattractiveinlandchannelswereprobablyfewApparently Lawyer, at least, regarded a good cook asimportantHe had, forinstance, atLake Charles, gottenridof the cook on the Binion because the cook was"incompetent," which in the case of a cook, we assume,meansthatLawyer believed the cook was not a goodcook. Earlier, therefore, in the conversation with Beardabout the Union, there is some plausibility to Lawyer'stestimony that he mentioned the possibility of having nocook on board since he knew that when another companywentunion,the cook was eliminated The cook aspect toLawyer was evidently important. All factors considered wecredit Lawyervis-a-visBeardWe have therefore an opinion expressed by Lawyer,when asked for his views, that the boat would probably bewithout a cook if the Union came in, since this is whathappened at another company. The loss of a cook wasevidently a matter ofpersonal concernto Lawyer He, likeother officers, as well as the men, as we have seen, wasbeing solicited by the Union and he was part of the uniondriveHe signed a union card and the men were told bythe Union to give their signed cards to Lawyer. Assumingthat the loss of the cook from the crew would be adetrimental consequence if the Union came in, it is ouropinion that Lawyer, in his remarks to Beard, wasexpressinghis own view and this is most likely how Beardand the others understood it On the union subject at thattime, the relationship of Lawyer and the men was morethat of employees of the Company, all of whom theUnion was attempting to organize, rather than that ofmanagementand rank-and-file " It is therefore doubtfulthat Lawyer's remarks may be attributed to Respondent.In any event, whatever Lawyer said to Beard, it is anisolated instance of alleged 8(a)(I) conduct The isolationisapparentsinceduring a union drive from March toAugust, there is no other viable 8(a)(1) conduct allegedeither by way of background or alleged illegal conduct.We therefore recommenddismissalof this July 23, 8(a)(l)allegationAs to events involving Beard after the incident at LakeCharles, a lady named Sandra Young testified as follows.She operates a bar named the Sand Bar, near the canal inHoustonThe customers are predominantly seamenAround the middle of August, Young states that Beardwas in her place daily. She states that Beard's uncle has adump truck which he operates out of adjacent quarters.During this period she states that Beard asked her totelephone Respondent who is also in the Houston area.She was to ask if Respondent wanted Beard to come inShe telephoned on two occasions and spoke to someone"In our opinion,itwas not established in the recordthat Lawyer was aninformer ontheUnion fortheRespondentHe evidentlyhad somepersonal doubts aboutthe Union orthe consequences of a union coming inbut may well have been more fortheUnionthan the other way aroundThe union organizer Jones testifiedthat Lawyerkept him informed abouttime and placeof arrival of the boatsand, at the hearing,where Lawyerwas called as a witness by Respondent,his initial reaction to being askedwhether hehad signed a union card(which he haddone)was one of greatagitation and reluctance, including referenceto the 5th amendment TheUnion, of course,knew thatLawyer hadsigned so perhaps it was theCompany thatwas the cause of concern But signing up would normally bepart of theexpected procedure for an informer and "plant" and would beknown and taken in strideby his employer So why thisinitial reluctanceby Lawyerto reveal that he had signed a union card' 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDunidentified by her. Both conversation were about thesame. She was told by someone at the Company to haveBeard call the Company. She relayed these messages toBeard but does not know if he called the Company. Beardtestified that he asked a woman whom he knew only as"Sandy" to call the Company on his behalf. He does notsay what he told Sandy to say and he does not knowwhether she called or did not.Patton, Sr., testified that a woman telephoned twiceabout Beard's paycheck. She was told that the CompanywouldnotsendthecheckoutwithoutBeard'sauthorizationand that Beard himself should call toauthorize the Company to send or give his check tosomeone or someplace. Thereafter, a young boy came tothe office for Beard's check but the Company refused togive it to him. Eventually, Beard came to the office forthe check and received it.Beard states that he came to the office for his check onAugust 8 and received it, from Patton, Sr. The latter,according to Beard, said we would be better off withoutthe Union "and then he gave me a couple of little cards orsomething. I never did read them." Beard also states thatPatton, Sr., said "they were going to be out voting on the15th or something like that, about the votes. And if Iwasn't on there I would be voting at the office at a laterdate." This alleged remark does not jibe too well with thetheory that Respondent had relieved or terminated Beardat the end of July because he was prounion and becauseRespondent wished to eliminate him as a voter in thecoming election. Beard states that Patton, Sr., said that itwould be a "couple" of days before the Company calledBeard back to work. The Company did not call Beard andBeardmade no effort to contact the Company untilAugust 15, the day of the election. The Union filed, onAugust 14, its chargealleging,interalia,the illegaltermination of Beard on July 30. On August 15, Beardstates he called the Company from the union hall, withJones listening in on the extension. He does not say towhom he spoke but states that he asked why he had notbeen called. He was told that the boat had broken downinCorpus Christi for 2 or 3 days and that it would be acouple of more days before it was back." Beard statesthat he has not been called since.Patton,Sr.,testifiedthat in the conversation withBeard when Beard came for his check, he did not giveBeard any propaganda about the Union. He states thatfrom what Beard said he understood that the latter wasgoing out of town for a short period and that he said toBeard that Beard had walked off the boat in Lake Charlesand had left the Company in a hole and that he was nolonger an employee. Beard made no response. However,Patton, Sr., states that he told Beard to contact him whenhe got back and if there was an opening he would rehirehim. Patton, Sr., testified that a man walking off a boatbefore his tour was up was so common that he would havehad no reluctance to rehire Beard or Goodwin. Thewitness said, however, that he would not be prepared toimmediately rehire a man who walked off but would allowa few days to elapse. This would be by way of disciplineand demonstrating, apparently, that a man could notabandon ship one day and be rehired on that boat or anyother boat the next day or so. Thereafter, if the manapplied for work and there was an opening, he would berehired."Although a witness at the hearing,Jonesdidnot testify incorroboration of such a call or conversation.Patton, Jr., states that he received a telephone call fromBeard about 10 a.m. on August 15. Patton, Jr., states thatBeard asked when he was supposed to go back on theboat.Patton, Jr., replied that he, Patton, Jr., did notknow whatwas goingon and that Beard would have tocallback later. The witness does not remember sayingthat the boat was having trouble in Corpus Christi butstatesthat he may have mentioned it since it was the fact.He alsoexplainsthat the call from Beard on the 15thtook him bysurprisesince he was aware that Beard hadwalked off the boat at Lake Charles and that his fatherhad previously spoken with Beard although Patton, Jr.,did not know what had been said. Also, Patton, Jr., hadreceived a copy of the unfair labor practice charge whichincludedBeard as adiscriminatee.Ibelieve that Patton, Sr.'s, testimony regarding hisAugust 8 conversation with Beard is substantially crediblealthough he may have mentioned the upcoming electionand expressed his view that a union was not needed. Webelieve that Patton, Jr., was noncommittal when Beardcalled on August 15 since he did not know at the timewhatBeard'sstatuswas or what his father had toldBeard.The Company's position regarding Beard was thatexpressed by Patton, Sr., on August 8. We are uncertainthat Beard was available for work on Respondent's boatsbetween August l and 15. From August 1 to 8 Beard'savailability to pick up his paycheck, let alone to work forRespondent, is less than clear. In this period, he hadapparently delegated to the operator of the Sand Bar thecontacting of the Company by telephone on his behalf.Sandra Young testified that in the period Beard was in thebar every day. We are not concerned with Beard's privatelife.Perhaps he had some work connection with hisuncle'sbusinesswhich is next door. We do not know.After various efforts through others to secure his check,Beard finally went to the Company's office for his check.Itwould seem that if earlier or at any time up to August8, Beard had telephoned the Company and had asked thathis check be mailed to his address, this would have beendone.We are uncertain that the Company had a reliableaddress for Beard since it did not mail the check to suchaddress as a matter of course.On August 8, Beard was in effect told that as far asemployment was concerned he would be treated likeanyoneelseseekingworkonRespondent'sboats.Primarily,a job depended on the applicant's beingavailableat the tine that there was an employmentopening.Becauseof the itinerant habits of the workers,theCompany considered the current or most recentapplicant first if a job opened up. For the most part,applicants took the initiative in contacting the Companyalthough, if the Company considered a man reliable andhad a reliable address and telephone number for him, itmight call the individual. Although ship jumping was notuncommon, there is nothing to indicate that the CompanyregardedBeard asparticularly reliable and, in any event,onAugust 8, Patton, Sr., told him to contact theCompany when he was available for work. At such time,presumably, two elements would have to concur beforeBeard or anyoneelse was given a job, namely, availabilityof the man and availability of a job opening." The"The setupbears some similarity to a hiringhall.While such halls areusually operated by unions,an applicant generally has tobe physicallypresent whena jobisavailableHere,Respondent operatedits own "hall"and while physical presence at the"hall"wasnot required,currentavailability by reason of a recent or current indicationof availability hadto coincide with a job openingfor actualhiring to result WILLIAM B. PATTON TOWING COMPANY79evidence does not show the concurrence of these twoelements in Beard's case at any time between August Iand 15 and what the situation was thereafter is not shown.In the Examiner'sopinion the burden of proof regardingBeard,as in the cases of Barrett and Goodwin,has notbeen sustained and dismissal of the 8(a)(3) complaintallegation is recommended.The ChallengedBallotsBarrett.Goodwin,andBeardThe challenges to theballots of these three voters, in our opinion, should besustained since they were no longer employees at the timeof the election. The circumstances under which theyceased to be employees have been described above.Keeton.The challenge to this ballot should be sustainedpursuant to stipulation of the parties at the hearing. Thechargeallegationregardinghisdischargehadbeendismissed by the Regional Director and the dismissal hadbeen sustained on appeal.Booth.ThisemployeehadbegunworkingforRespondent as a cook on the tugboat Andler on July 21,1968.He continued in Respondent's employ up throughthe date of hearing. During his work tours, Booth had thenormal 10-day relief periods but he has continued inRespondent's employ and has not quit nor has he beendischarged. Booth's ballot was challenged by the Union onthe ground that he was no longer employed. The Unionstates in its brief herein that "In view of the lack ofevidence to substantiate the challenge to Mr. Booth, theUnion does not feel that this particular challenge can besustained."It is recommended that the challenge to Boothbe overruled.Orme.Respondent purchased the tugboat Binion aboutJuly 1, 1968. Orme had worked on the Binion for about 2years previously when it was owned by the Gulf StatesCompany. During this 2-year period with Gulf States,Orme states that he was a tankerman-deckhand. As such,he loaded and unloaded barges with pumps; he checkedand took care of the dailymaintenanceand operation oftheBinion's engine;hemade up tows and tied up anduntiedbarges or tows; and he worked on the boatcleaning,chipping and painting.During his employmenton the Binion under Gulf States, Orme states he was apilot or mate for 14 days. At some time during his GulfStates employment on the boat,the boat had an engineerand Orme worked with him on theBinion.Orme statesthat the only difference between his work and thatperformed by that engineer was that the latter performedmajor overhauls on the engine or mechanical equipment.Orme did minorengine and mechanical maintenance.After theengineerleft,Orme occupied his room on theBinion. Orme received $25 per day while working for GulfStates.WhenRespondent acquired the Binion,italso hiredOrme as a deckhand-tankerman on the boat.As with theformer employer, he was paid $25 per day. Patton Sr.,testified that his pay was higher than other deckhands;because he had a tankerman's certificate or license fromtheCoast Guard.The license is issued to a man whomeets certain qualifications relating to pumping bargesand Patton states that any licensed tankerman is paidextra.The captain and mate on Respondent's vessels alsousually have a tankerman's certificate and Respondent'spolicy was that they should have or should acquire such acertificate.Pumping of barges,loading or unloading,requires the participation or presence of a tankermanduring the pumping. The deckhands on the Binion, forinstance Beard,received $18 per day but on Respondent'ssmaller tugs, the rate is $16, plus a 10 percent bonus. Themate on the smaller tugs received $28 per day, plus $5 forpumping and a 10 percent bonus. The pay of the mate onthe Binion is not shown but presumably it is higher. TheBinion isa larger boat, carries a larger crew and-the latterare paid more than on smaller tugs. For instance, thereare two deckhands and a cook on the smaller boats. TheBinion hastwo deckhands, and a third deckhand or adeckhand-tankerman, plus a cook. In July, the Binion hada crewconsistingof Orme,Beard,and Goodwin. Taylor,a deckhand, relieved Orme.When the boat came intoLake Charles, Orme came to relieve Taylor and thebalance of the crew consisted of two deckhands and acook.Orme testified that his work and duties on the Binionunder Respondent were the same as they were under theprior owner except that he never served as mate or pilotunder Respondent. On board, Orme has a single room.The other two deckhands share a room. When TaylorrelievedOrme, Taylor, who is not a tankerman, occupiedOrme's room. The record does not show where the othercrew member, the cook, sleeps but it seems likely that hehas a room since it is even more unlikely that he shares aroom with the captain or mate.The evidence, in our opinion, does not show that Ormeisa supervisor, which is the basis given for the Union'schallenge to his ballot. He cannot and does not hire orfire or effectively recommend or discipline employees. Onoccasion he tells a deckhand where a valve or something isand may ask a deckhand to hand him a wrench or tool ashe is making some adjustment on the engine. All those onboard have a general responsibility for the engine and thismay involve adding or checking water and oil and so forthand Orme is probably closer to engine details than others.He probably knows more about the engine than other menon board, both because of his long service on the Binionand probably because he has a greater degree ofmechanicalability.Hishigherpayandwhateverdistinguisheshim from other crew members appears to beattributable to the fact that he has a tankerman'scertificateandRespondent'sjobtitleofdeckhand-tankerman or tankerman-deckhand appears tobe apt and appropriate.Around the first of September the Binion was in theshipyard for repairs. Respondent then supplied Orme withan automobile and a credit card and paid him a salary.For about 3 or 4 weeks, Orme drove to various ports, likeBrownsville,PortArthur,and so forth, to meetRespondent's boats and barges as they arrived. He thenhandled or participated in the pumping of the barges atthese ports.When the Binion came out of the shipyard,Orme returned to his duties on the Binion and was soemployed at the time of hearing.The Union had made no distinction as to Orme in itsorganizing effort and he had been solicited unsuccessfullyto sign a unioncard. The Union's petition described theunit as consisting of all employees employed on five tugs,including the Binion,with guards, watchmen,clericals andsupervisorsexcluded.The consent election agreementdescribed the unit as all deckhands and cooks employedon four named boats, including the Binion. The excludedcategories were:officeclericals, captains, relief captains,mates, repairmen, port engineers,guards, watchmen andsupervisors.Orme's name appears on the list of eligiblevotersandwas not crossed out at any pre-electionconference. 80DECISIONSOF NATIONALLABOR RELATIONS BOARDItismy opinion that Orme qualified as an eligiblevoterAny lack of community of interest with otherdeckhands, if it be the fact, appears to be no more thanthatwhichmight exist between a high paid class Imachinist qualified to operate specialized machines and alow paid class 3 machinist in an industrial plant. Bothcategories,however,would be in a production andmaintenance unitWe recommend that the challenge toOrme's ballot be overruledObjections to the ElectionUnion objectionsIt is alleged thatOn or about August 15, 1968, immediately prior to theelection aboard the C G. Andler, William B Patton,Jr , boarded the vessel and talked with the deckhanddisparagingly about the Union and allowing no time forrebuttalThis was pointed out to the Board agent at thetimeAt the pre-trial conference, it was agreed that theelectionswould be held aboard the boats, however,although there was room aboard the boat to vote, theelection was held on the docks, and upon informationand belief, electioneering was conducted aboard theboat during the electionsJones testified that on August 15 he drove to Beaumontfrom Houston for the election on the Andler. He andGoodwin (a voter whose ballot was later challenged) andpossibly someone else came in one car and about fourother union men came in another. Some of these werevoters, like Beard, Keeton (both eventually challenged),and Guillory At the dock there were the union people, theBoard agent, Patton, Jr., and Kneese, company attorneyJones states that Patton, Jr., boarded the Andler and theAndler moved out and then was tied to another section ofthe dock. Jones states that he saw Patton, Jr , talking tothemen on the Andler and Jones asked to be allowed tofind out if anything detrimental or coercive was beingsaidThe Board agent allegedly refused the request Jonesstates that Patton, Jr., got off the boat, talked to Kneese,and they both were talking to the men on the dock.In his testimony, Jones states that it had been agreedprior to the election that the election be held on board theboats. The consent election agreement states that "Votingwill take place on each of the following tugboats, at atime in an area to be determined by the Board agentconducting the election, as each of the following tugboatscome into the Houston, Freeport or Port Arthur area [theboats are then listed, including the Andler]."The voting took place at a poll set up on the dock whenthe boat arrived at and was moored to the dock. We donot have any testimony of the Board agent on this matternor do we have a report of the Regional Director settingforth the Region's position on this aspect Although we donot lightly regard an unexplained apparent deviation fromthe terms of a consensual election agreement, we areprepared to assume, in the absence of evidence to thecontrary, that the Board agent, in holding the election onthe dock, took such action because of the practicalities ofthe situation then existing 10 What these practicalities werewe can only conjecture and whether they should have beenanticipated we do not know. It may be that the Boardrepresentatives were not fully familiar with the size andspace aspects of the tugboats or perhaps the Board agentat the dock saw problems in setting up an election boothon the boat."Patin evidently agreed since his name appears as company observer atthe electionAlthough Patin was a deckhand,it is established that he wasBut the more important consideration, in our opinion,iswhether having the poll on the dock instead of on theboatmilitated against a fair election or prejudiced theinterest of the protesting party, the Union The evidencedoes not persuade the Examiner that the answer to eitherof the foregoing is affirmative If anything, the dockwould appear to be a more neutral territory than the boat.The boat was definitely employer property while the dockwas not This particular dock was owned by Mobile OilCompany and as a dock it evidently had somequasi-public aspectsAt least it was not Patton's propertylike the boats were Nonemployee union representativescould come on the dock and did come on the dock Theycouldnotgo on board the boat without Patton'spermission and did not do so On the score of space,viewability, access, and neutrality, we incline to the beliefthat the election booth poll on the dock to which the boatwas moored was probably superior to a poll on the boatwith respect to having a fair electionWe would notuphold the union objection on this aspectReturning to the other aspect of the objectionconcerning Patton, Jr , boarding the boat and talking tothe men, we now consider the testimony of Patton, Jr. Hestatesthatinadditiontohisadministrativeandmanagerial work with the Company, he himself performsrepair and maintenance work on the boats, transportscrews to and from boats, brings supplies to the boats anddoesalmostanything in connection with the boatoperationsHe states that he first boarded the Andler atBeaumont on August 15 to assist in mooring the boat andbarges and to ask Patin, a deckhand, if he would be thecompany observer at the impending election The otherdeckhand was GriffinWhile tying up the boats with thetwo deckhands, Patton, Jr , made the above request toPatin.i0aThen Griffin asked Patton, Jr, who all those menwere who were standing on the dock Patton, Jr , told himthey were the company attorney, the Board agent, theunion attorney and representatives, union people andvoters and that there was going to be an election Patton,Jr.,states that Griffin indicated concern about all thepeople on the dock but Patton, Jr., told him not to worry,to vote any way he wanted to and that nobody wouldknow how he voted. Patton, Jr., states that this entireepisode involvingPatinandGriffintookabout 10minutes Patton, Jr., then apparently got off the boat andreturned with groceries and provisions that were neededfor the boat The taking of these stores on board took 15or 20 minutes.The above testimony is not controverted It is ouropinion that the fact that Patton, Jr., talked to crewmenbefore the election under the above circumstances and thatJones was not allowed to board the boat or to query themen at the time is not an objection warranting setting theelection aside."The other objection of the Union is that on aboutAugust 17, 1968, Patton, Jr , boarded the Industrial Stateat about 150 a m , at the Brazos River gate and rode it tothe Shell Dock at Deer Park where the election was to beheld. It is alleged that Patton, Jr., showed union contractswith other companies and "belittled" the Union and thathe left "propaganda" aboard the vessel where the votingnot an eligible voter since he was not on theJuly 30 eligibility list40 a It is, of course, quite arguable thatthe electionagreementby its termsdid not literally require that the voting be on the boat itself' Jones testifiedthat he believed five men votedat Beaumonton August15They were Goodwin,Beard,Keeton, Guillory, and Griffin The firstfour had driven from the union hall at Houston to Beaumont in theconpany of Jones Griffinwas on the boat WILLIAM B. PATTON TOWING COMPANY81was to be held "Although agreed upon to have the votingon the vessel where possible or in the immediate vicinity,this election on August 17, 1968, was conducted outsidethe gates, in the parking lot Further, there was no timefor rebuttal on behalf of the Union as to the propagandaand conduct of the company representative "Jones testified that on August 17, Patton, Jr , was onthe Industrial State when that boat arrived at the ShellDock at Pasadena for the election The witness states thatthe night before he saw Patton, Jr., board the boat at theBrazos gates in Freeport about 100 miles from Pasadenaand a trip of about 14-16 hoursWhen the boat arrived atthe Shell Dock, Jones states that Patton, Jr , left the boatand met his father at the gate to the dock. Some crewmember, not identified by Jones, came off the boat atabout this time, according to Jones, and the Pattons spoketohim. Jones states that he asked to go aboard todetermine if there were any eligible voters left aboard butthiswas refused, evidently by the Board agent. Jonesstates that he also requested that the election be held onboard the boat but this was refused Apparently it wasagreed that Patton, Jr , and Jones go aboard together tosee if any eligible voter was still there and they did soJones states that he was not allowed to board the vesselalone or to talk to the men He states that the electionwas held on the 17th at the Shell Dock, outside the gate,about 300-500 feet from the moored boatPatton, Jr , testified that on August 16 he went toMatagorda, Texas, from Houston because the IndustrialStatewas at Matagorda and it had a problem withpumping out the barges. There was still some cargoaboard from Corpus Christi that the barge had beenunable to pump out Patton, Jr., went down to find outwhat the problem was and to fix it '= Because he had notyet diagnosed the problem and not wishing to delay theboat, he went aboard and rode from Matagorda to theShell Dock, with the trip taking 16 hours. After about 2hours'work aboard, Patton, Jr , diagnosed the troubleand repaired it in about 20 minutes. He then sat in thewheelhouse with Captain Olney and after a while went tothe galley for coffee. Deckhand Venable was also in thegalley reading a book. It was about I or 2 a.m. The twomen talked an hour or an hour and a half in what Patton,Jr , describes as a "bull session "" They talked about hotrods, dune buggies, motorcycles and such things Then,Patton, Jr , pointed out a union contract that was lying onthe tableHe asked Venable to look through it and makeup his own mind whether there was anything in thecontract that would benefit the men if the Company wentunion. Together both men looked at the pay scale andseniority clauses in the contract. Patton, Jr, in effect,pointedout that the Company pay was better TheydiscussedwelfarebenefitsbutPatton, Jr., does notremember what was said. He did not ask Venable how hewas going to vote or what his leanings were, nor did heask him to vote for the Company The witness states thathe saw no literature or propaganda except the unioncontract and that he brought no literature on board. Afterthis Patton, Jr., returned to the wheelhouse. On the triphe asked Young, the cook, to be the company observer atthe election on the 17th.°"lqhere is an instance in the record where another boat had enginetrouble andPatton,Jr., came downwith some repairparts to fix it"Venable did not testify"Young was the companyobserver at the Industrial State election onAugust 17 He was admittedlynot aneligible voterand was not on theeligibility listThe Examiner does not believe that Patton's ride andpresence on the boat in itself constitutes a valid ground ofobjectionThe circumstances under which he was onboardwere legitimate and in the course of businessoperationsNor do we find that what Patton, Jr., said toVenable was legally objectionableAlthough the contentsof the conversation were, in our opinion, a form oflegitimate electioneering, the question is whether the timethereof and circumstances militated against a fair electionThe conversation was within 24 hours of the election.Venable was a captive audience perhaps insofar as he wason the boat and could not very well walk off However, hehad not been summoned to the galley by Patton, Jr Oncethere he may have been theoretically free to leave since heapparently was on his own time and off watch 'S However,as a practical matter, the employee probably could notwalk out on the vice president of the Company in themiddle of a conversation although there is no evidencethat he remained in the galley unwillinglyThe Peerless Plywooddoctrine,°6 in the case itself, dealtwith "last minute speeches [of the monologue variety] byeither employers or unions delivered to massed assembliesof employees on company time.Such a speech,because of its timing, tends to create a mass psychologywhich overrides arguments made through other campaignmedia and gives an unfair advantage." In the instantcase there is no massed assembly of employees andtherefore no mass psychology engenderedAlthough oncompany property, it is at least unclear that companytime was used. What happened is that a company official,apparently fortuitously, was in a situation where he wasable to engage in some rather mild electioneering with avoter, hours before an election but within 24 hours of theelection,and the Union did not have the sameopportunityWe say fortuitously because of thecircumstances under which Patton, Jr., was on the boat,because of the fact that Venable happened to be in thegalley when Patton, Jr , went for coffee; because a unioncontract happened to be on the table There is no evidencethat the Company brought a union contract on board butthere is evidence that Jones had previously brought unionmaterial and literature on the boats and it is probable thathe or a union partisan was responsible for the presence ofa union contract Union contracts are frequently used incampaigns to show employees the advantages of having aunionWe would doubt that if a foreman in an industrialplant had had a similar conversation with an employee oncompany property or on company time and property (sothat it could be said that the employee was a captiveaudience), within 24 hours of the election but 5 or morehours before, that the election should be or would be setaside it is our opinion that the instant objection does notwarrant setting aside the electionWith respect to the fact that the election was not heldon the boat but within 300-500 feet of the moored boat inthe dock area, we incorporate herein what we have statedabove concerning a basically similar situation in theAugust 15 election of the Andler.The Employer's ObjectionsThere are 15 numberedobjections filed by the Company and we consider them inorderIAlleges that the Union "engaged in a campaign offalseand fraudulentmisrepresentations . anduntruthscalculatedanddesignedtoimproperlyinfluenceemployees. ."We find this objection to be lacking in"He was in thegalley reading a book"Peerless Plywood Co .107 NLRB 427 82DECISIONSOF NATIONALLABOR RELATIONS BOARDspecificity and to be of a broad andgeneral nature.Wefind no evidence to sustain it and we do not sustain it.2.Alleges that the Union "engaged in a campaign ofthreats, coercion,and intimidation,generating fear andconcern among employees...." We repeat what we saidconcerningObjection 1, above.3.Alleges that the Union "threatened with physicalharm employees who expressed opposition to Petitioner,or those who refused to support Petitioner...." We findno evidence to support this objection. We do not sustainit.4.Alleges that the Union "threatened employees whoopposed Petitioner or refused to support Petitioner withphysical harm or dire consequences if said employeesreported to employer the facts that threats were beingmade against them. .." We find no evidence to supportthis objection.We do not sustain it.5.Alleges that the Union "threatened employees whoexpressed opposition to Petitioner or who refused tosupport Petitioner with job loss and dire consequences inthe event Petitioner prevailed in the election. . . ." Wefind no evidence to support this objection.We do notsustain it.6.Alleges that the Union "engaged in acts of bribery orfinancial inducement by having made gifts of intoxicatingliquors,alcoholicbeveragesandotherluxuriestoemployees as an inducement to have employees vote forPetitioner in the election and/or as an inducement to haveemployees reveal how they voted...."Objection 9, because of its content, will be consideredtogetherwithObjection 6. Objection 9 alleges that theUnion "immediately prior to the opening of the polls onAugust 19, 1968, represented to two or more employeesthat a captain (a supervisor in fact and as stipulated . . . )had signed a union authorization card and offered toproduce such card for the employee's benefit, and did infactusherone employee into an automobile forexamination of such card. This action was deliberatelyand intentionallymisleading and was deliberately andintentionally calculated to confuse the employees and tocause them to believe that employer, acting through itssupervisors, was indicating its desire for the employees tovote for Petitioner...."Orme's uncontroverted testimony is that the Binion wasdocked at Corpus Christi on August 16. The election wasscheduledforAugust19.Glidewell,aunionrepresentative, came on board on the 16th and broughtwith him some whiskey and union material. A poker gamewith accompanying drinking of the whiskey took place inthe wheelhouse of the boat. Glidewell, Heaton, the mate,and Orme were participants." Orme states that Glidewellwas talking union and asking us to join. Heaton said toOrme that if "we" go union, Orme would receive overtimepay for pumping barges; Heaton asked Orme to sign aunion card.Before the election on the 19th, Glidewell approachedOrme and said that Captain Lawyer had signed a unioncard; Glidewell said that he had just shown it to Taylor, adeckhand, and Glidewell said that he wanted to show thecard to Orme also. The latter said that he was notinterested.Glidewell also told Orme that the outcome ofthe election hinged on Orme's vote. At the election theUnion challenged Orme's ballot on the ground that he wasa supervisor.According to Orme, after the election on August 19,Glidewell asked him how he voted and said that, if Ormegave Glidewell this information, Orme's ballot would notbe opened and the Company would not know how hevoted.Orme replied that he did not care if the Companyknew how he voted. Glidewell, in the conversation,mentioned that he had two bottles (fifths) of whiskey thathe had not yet had a chance to bring aboard.As we haveseen,Orme's right to vote was challengedat the election by the Union on the ground that Orme wasa supervisor. Orme, like any challenged voter at a Boardelection,marked his ballot in the voting booth, placed itina sealed challengeballot envelope on the outside ofwhich appeared his name and brief details of the groundfor the challenge. The envelope was then dropped in theballot box. Depending upon the ultimate resolution of thechallenge,the envelope will or will not be opened and theballot counted or not counted.Not unreasonably, in the light of the evidence, theemployer,in substance,arguesthat the Union tried tosecureOrme's support for the Union and endeavored toinduce him to vote for the Union and its last step in thisendeavor was to offer to show Orme the union card signedby the captain. When Orme expressed no interestin seeingthe card, the Union thereafter challenged his ballot at theelection.But, afterthe election, since the Union had nocertain knowledge of how Orme had voted (the ballotbeing in theunopened challenge envelope) Glidewellendeavored to persuade Orme to tell him how he hadvoted. Impliedly, if Orme said he had voted for the Unionand Glidewell credited him, the Union would not press orsupport itschallengeor contend that Orme was asupervisor and the challenge would fail, with Or ne's votebeingcounted for the Union. Conversely, if Orme toldGlidewell he had voted against the Union or refused toreveal how he voted (indicating by his refusal that he hadvoted againstthe Union) then the Union would adhere toand press its challengethat Orme was a supervisor.In the Examiner's opinion, the evidence does not revealacasualsituationwhere,forinstance,aunionrepresentative(oran employer representative)mightchance to be in a bar or some such place and might buy adrink or a round of drinks for some employees during aunion election campaign.The instant evidence reveals theuse, as a calculatedtactic, of a tangible gift of some value,whiskey, to induce support of the Union and to interferewith theBoard's election process, particularly the secrecyof the ballot of an individual voter. While the whiskey wasnot actually produced in the conversation with Orme afterthe balloting, the indication of its forthcoming availabilitywas reasonablymanifested.We believe that such conductconstitutesa valid ground of objection."Glidewell'sstatementtoOrme on August 19 thatCaptainLawyer had signed a union card and thatGlidewell wanted to show the card to Orme was quiteclearly an effort to persuade Orme to vote for the Union.Glidewellwasnotmisrepresentingthe facts, however,since Lawyer had signed a card. If Glidewell had simplysaid that Lawyer was in favor of a, or the, Union, whichwas, in substance,what his statement to Orme a nountedto,we do not believe it would be objectionable sincesigning acard can reasonably be so interpreted. It couldalsobe saidthatGlidewell'sstatementtoOrme wascalculated to conveyan assurancethat being prounionwould not invite reprisals from the Company and itssupervisorsifOrme supported the Union. As the employerasserts,Glidewell'sstatementcould likewise convey themessage thatthe employer was for the Union and wanted"If there were others,itdoes not appear from the record"General CableCorp,170 NLRB 172, 67 LRRM 1635. WILLIAM B. PATTON TOWING COMPANY83employees to vote for the Union. We believe, however,that Orme, the company observer at one of the polls, wasin a position to make his own evaluation of the situationand to vote, in secret, according to his own convictions. Asupervisor could tell Orme or any other employee that he,the supervisor, supported the Union or did not support theUnion, or some other person could report the foregoing toOrme or some other employee Such statements, however,whether believed or not believed by an employee, wouldnot, in our opinion, impair his own exercise of hisfranchise in the secrecy of the voting booth.We,therefore,do not sustain the foregoing aspect of theobjection.7Alleges that the Union "challenged the ballot cast byemployees Roy Q. Booth and Mike Orme without goodcause or a lawful basis therefor and notwithstandingPetitioner'spreviousagreement, in the pre-electionconference, as to the eligibility of said employees to vote. .We are of the opinion that in an election it isunnecessary to determine the motives behind, or the causeof, the challenge. The important determination is whethera challenge is sustained or overruled If a challenge isunsupported, the challenge will be overruled and this isadequate disposition of whether the challenge had beenfiledwithout good cause or adequate grounds. By thesame token, in determining whether to sustain or overrulethe challenge, one of the cognizable factors, althoughprobablynotdeterminative,couldorwouldbeapreelection agreement on eligibility of votersWe do notsustain Objection 7 as a valid objection to the election8.Alleges that the Union "indicated, inferred andrepresented by anonymous telephone calls, rumors andotherwise that employer had terminated the employmentof employees.Booth and.Guillory, when in factsuch employees had not been terminated, and in supportthereof caused to be filed with the.Board frivolouscharges alleging violations of Section 8(a)(3) of the .ActThisactionwas deliberately and intentionallymisleadingandwasdeliberatelyandintentionallycalculated to confuse employees and to cause them tobelieve that employer had terminated their employmentand had been found in violation of the . . . Act withrespect thereto ."There is no evidence of telephone calls, rumors, and soforth on the above matter There is evidence that Boothwas not terminated and, by implication, at least, it isshown that Guillory was not terminated since he was onthe voting eligibility list, remained there, and, if he voted,which he probably did, since he was present at the votingsiteon the day of election with the union representativeand others, his vote was not challenged. Booth andGuillory were,inter alia,alleged to be discriminatees inthe original and first amended charges filed by the Unionon August 14 and 27, 1968, respectively. Their names donot appear in the second and third amended charges filedon September 13, and October 17, 1968, respectively.There is no evidence that the Union knew, when itincluded these two men in the charges, that they had notbeen terminated. The.Union may have been ill-informedand may have been confused and may have believed thatemployees relieved for 10 days after a 20-day tour wereterminated. Since it was the Union's position that anotheremployee,Barrett,had been terminated by not beingrecalled after a 10-day leave, it may have believed thatothers were being similarly treated. The Union may havebeen culpable in not adequately ascertaining the facts astoBooth and Guillory before including them in thecharge. It appears unlikely that fellow employees, whoknow that the two men were in Respondent's employ andmay have seen them working throughout, were misled,and any confusion or lack of reliability might well havebeen applied to the Union and to its detriment, as anorganization that did not know what was going on.Moreover, allegations of numerous discharges for unionactivity, includingBooth and Guillory, would scarcelyembolden theremainingemployees to support the Unionand may well have discouraged them, all to the Union'sdisadvantage. In any event, we do not believe that thefiling of unsupported or unwarranted charges, on the factsshown, constitutes a valid objection to the electionAcharge is a claim or an assertion and it is the dispositionof the charge that is important.Many claims andassertions are made in labor-management affairs10.Alleges that the Union "engagedin a calculated anddesigned effort to threaten, intimidate, coerce and/orunlawfully induce employees by maintaining visual andcamera surveillance of the various voting areas and theemployees therein, both just prior to and during the actualvoting periods... "Jones testified that he had a camera with him and thathe took a picture of Patton, Jr , talking to employees onthe boat, evidently the Andler on August 15. This wasprior to the opening of the poll on that day. The votingbooth was on the dock Jones states that he took nopicturesduring the election. There is no picture inevidence.Patton, Sr., states that on August 17, prior to theelection on the dock area on that date, he saw Jones snaphis camera at Young, the cook on the boat, as Young,who had come off the boat, was approaching the gate thatwas on the dock. Young, said, my God, you didn't takemy picture, did you, or words to that effect, according toPatton,Sr.What, if anything, Jones said, does notappearThere is testimony from union and company witnessesthat may be summarized, in my opinion, as showing that,at the August 15 and 17 elections on the Mobile and Shelldocks, the company representatives were watching theunion representatives and the latter were watching thecompany representatives. Occasionally, there were wordsor conversation between a representative of one or theother party with an eligible voter in the dock area but notat the voting booth itself or im nediately adjacent thereto.Allormostofsuchconversationsorattemptedconversations were relatively brief and the indication isthat they were before the actual voting Such evidence aswe have ofsuch conversations,and it is slight,indicatesthat they were of no significance to the matter before us.Each side believed or professed'to believe in the sinisterimplication of any word or approach to a voter by arepresentative of the opposing side.One polling place was at the premises of the companyoffice and machine shop. At some point during the periodwhen the poll was open,two union representatives wereseen standing at a driveway entrance to the premises.Apparently, voters would enter through this entrance. Theplace where the representatives were standing was about75 feet from the inside of the premises where the poll waslocated. It is not shown that they spoke to any voters orthat any voters entered while they were standing there.Ido not sustain Objection 10 because,in our opinion, itislacking in substantial grounds for objection to theelection.11.Alleges that the Union"engaged in a calculated anddesigned effort to threaten, intimidate, coerce and/or 84DECISIONSOF NATIONALLABOR RELATIONS BOARDunlawfully induce employees by transporting to the pollingareas,enmasse and individually,botheligibleandineligible voters...."For the election on August 15 at Beaumont,Jones, theunion organizer,drove down from Houston.In his carwas Goodwin,a voter who was also the union observer atthe election and possibly another man not identified. Inaddition to Jones' car, another car also came fromHouston to Beaumont with the Jones car.Both cars hadstarted from the union hall in Houston.Who owned ordrove the second car is not clear but there were three orfour occupants,all or most of them voters such as Beard,Keeton and Guillory.There is no evidence of what wassaid,or done during the course of the journey fromHouston to Beaumont.While it is probably desirable that neither partytransport voters to the polls except by mutual agreementof all parties,we do not believe that Objection 11, on thisevidence,should constitute grounds for setting the electionaside.12Alleges that the Union"engaged in a calculated anddesigned effort to threaten,intimidate,coerce and/orunlawfully induce employees by engaging,at or near thepolling areas,in both open and secluded interrogationsand solicitation of employees immediately prior to theopening of the polls...."Ibelieve that what I have set forth above, in connectionwith Objection 10, is also pertinent to Objection 12 andwe do not sustain Objection 12.13Alleges "that one or more of the Employer'ssupervisors,without Employer's knowledge or consent,initiated,instigated,participatedand/orassistedinPetitioner'sorganizationalactivities.Such continuous,directand substantial assistance given to Petitioner'sorganizational activities by Employer's supervisors taintedthe election and thus deprived the employees of the rightto an uncoerced and free choice.As appears from previous findings in this Decision,above, several officers, supervisors,signed union cards.One supervisor,Heaton,amate,pointedout theadvantages of a union to an employee and asked him tosign a union card.Some employees were told by theUnion that,when they signed union cards, they shouldgive them to Captain Lawyer.Lawyer signed a card andhis card was cited by a union representative in trying topersuade an employee to sign a card and/or vote for theUnion.One captain did not sign a card and expressedopposition to, or disapproval of, the Union.Lawyer onone occasion expressed the view to some employees that ifthe employer was unionized the crew would no longerinclude a cook since this is what he said occurred atanother unionized employer's business.It is accurate to say, therefore,that supervisors weresolicitedby the Union and that some supervisorsparticipated in and assisted the Union'scampaign.Wecan, and do,also find that the supervisors were not actingon the employer'sbehalf in such activities.The Act'sproscription of assistance to a union refers to employersand while ordinarily an employer is responsible for theacts of his supervisors,his agents,this is not true in theinstant aspect.The Act doesnot prohibit a supervisorfrom joining or assisting a union,when acting otherwisethan as an employer's agent.But the Act does not protectthe supervisor in his union activity,as such,and he issubject to the disciplinary power of the employer if heengages in such activity.To the extent shown by the evidence,some of theinstant supervisors were acting both on their own behalfandasagentsfor the UnionintheorganizationalcampaignWe would not be concernediftheirunionactivitywas limited to the expressionof prounionviews orsentiments since, like a supervisorwho might say that hedidnot likeunions and was opposedto them, theprotectionof free speechunder Section8(c)would orshouldapply, at leastinour opinion. Since an electionmay be set asideiftheobjectionstheretoshowinterference with the election process andthe free choiceof employees,even though the complainedof conduct doesnot constitute a violationof any section of the Act, wewould also not recommend setting the electionaside if thesupervisors expressed prounion(or antiunion)views and ifthiswas the only ground alleged for settingaside theelection.However,the signing of unioncards by supervisors andthe solicitationof employees by supervisorsto sign cardsaremore than expressionsof opinion. This is certainlytrue ofthe solicitationof employeesand the designationof a supervisoras thepersonto whom employees shouldbring their signed cards.Arguably,the supervisor's signingof a card,while it is anact,maybe said tobe simply amore demonstrative expressionof opinion than the simpleexpression of prounion views andshouldbe similarlyregarded.Thus,if a supervisor,insteadof saying that he isin favor of the Union and strongly supports it, simplysigns a unioncard,the two situationsare comparable,sincethey both reflect the supervisor'sprounion views.However,arguablemay bethe situationwhere supervisorssimply sign union cards,the solicitation of others bysupervisors and involvement in organizationalmechanics,isa horseof a different color. If supervisors in their morecustomaryrole as agentsof the employeron union andother matters were opposing a union and werenot simplyexpressing antiunion views under Section8(c) but werealso soliciting employees not to sign union cards or to signan antiunion petition(even if thepetition was instigatedby anantiunion rank-and-file employee) and were servingasa collection point for the antiunionpetition, suchconduct would,in our opinion, serve as abasis forsettingan election aside. By the sametoken, the same standardswould appeartobe applicablein the instant situationwherethe supervisory activity was directed in the oppositedirection.If it be saidthat thereasonfor finding that theantiunionactivity in the aboveillustrationinterfered witha freeelection isbecause thesupervisorswere agents fortheemployerand the employeesso interpreted theantiunionactivityof the supervisors,then we must dealwith this argument insofar as it has application to theinstant factual situation.Can itbe said that in the instantcasethe employees believed that the factthat supervisorshad signed union cards and solicitedfor the Unionindicatedthat the employer wanted themto sign unioncards andvote for the Union. On the facts in the case wewould say, no.For onething,by the day of the electionand beforethe voting,itwas reasonablyclear to anyemployee,inour opinion,that thereweretwo sides, theunion side and the company side, andthat there was notjusta family groupof outsideunion representatives,prounion employees,company officials,nonunion orantiunion employees, all united togetherto vote for theUnion or to try toinsurethat all voters voted for theUnion.And as ageneral proposition,when a union is seekingto organize an employer's employees,the employer iseither opposed to the union,or heisneutral,or he is infavor ofhaving the union organizehis employees.We WILLIAM B. PATTON TOWING COMPANYneed not state which of the foregoing positions is mostcommon, other than to state that overwhelmingly, if cases,where the employer was opposed to the union and thosewhere he wasneutral,areadded together they wouldembrace all but a very small percentage of cases. In short,the situation of an employer wanting a union in hisbusiness is extremely rare and employees and almosteveryone else know this Absent rather clear statement orindicationfro n top management that the Companywanted a union among its employees or absent astatement or claim by supervisors to employees that insigning unioncards and helping the union they were actingto carry out company policy, I would not assume that anyemployee interpreted prounion activity of individualsupervisorsas anexpression of company policy4' No suchstatement or indication from top management existed inthis case and no such statement or claim was made by anysupervisor to an employee in this caseThemostreasonable interpretation of supervisory actions in thiscase by an employee, and the one that we believe existed,was that the individual supervisor favored or wanted theunionA supervisor, after all, is still an "employee" of theemployer and can have views and interests about his pay,working conditions, and so forth, that diverge from or donot coincide with those of the employer. It can also besaid that prounion activity by an individual supervisorindicated to the employee that he would not incur reprisalfrom the supervisor if the employee joined the union andsupported it But since reprisal for union activity would beillegal, the removal of any fear of reprisal, is not reasonfor saying that because the supervisor's union activity hadsuch effect, it was therefore objectionableHowever, the laboratory conditions for an election areadversely affected, in our opinion, when supervisors, ashere, participate in and assistinan electioncampaignamong rank-and-file employees. Whether the supervisor isacting against the union or for the union, and whether heisacting as an agent for the employer or for the union oron his own behalf, the supervisor, because he is a"We are dealing with a one union situation, where the choice is theunion or no union Sometimes, where two unions are contending and theindications are that the employees will vote for some union rather than nounion,the employer and his supervisors may indicate preference for one ofthe two contending unions85supervisor, can disproportionately affect the exercise ofchoice of employees in what is intended to be a freeelection.The immediate supervisor, particularly, is thepersonwhose activities, and views on the matter of aunionmay carry great weight with employees Thesupervisor enjoys not only a certain status but also powerover employees and over their day to day workingconditionsWe believe that when a union, as here, solicitsand secures supervisory help in the union campaign, it isgrounds for setting the election aside.14Alleges that the Board'sExcelsiorrule90 with whichthe employer was obliged to comply, was in violation oftheAct and the Administrative Procedure Act and that itafforded the union an inequitable advantageIbeing bound by the Board rule in theExcelsiorcase,do not sustain Objection 14.15.Alleges that the conduct of the Union and othersdestroyed the laboratory condition for an electionThis objection is general and conclusionary in termsand is perhaps intended as a catchall or summaryobjectionOther than as stated heretofore in connectionwith various objections we do not sustain this generalobjection.As heretofore appears we have not sustained theUnion's objections to the electionDepending upon theoutcome of the election when the challenged ballots arecounted or rejected in accordance with our findings, theEmployer's objections would or would not result in settingthe election aside 51CONCLUSIONS OF LAWThe burden of proof with respect to the allegations ofthe complaint has not been sustained and has not beensupported by substantial evidence on the record as awholeRespondent has not engaged in unfair laborpractices under Section 8(a)(I) and (3) of the Act.RECOMMENDED ORDERIt is recommended that the complaint be dismissed"Excelsior Underwear.156 N LRB No 111"Keeshin Poultry Company.97NLRB467, 472,Rath Packing Co.113NLRB 382, 383